Exhibit 10.41

Austin/Round Rock (Homewood Suites)

PURCHASE CONTRACT

between

VHRMR ROUND ROCK, LTD. (“SELLER”)

AND

APPLE TEN HOSPITALITY OWNERSHIP, INC. (“BUYER”)

Dated: May 27, 2011

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

Page No.

 

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE I

 

DEFINED TERMS

 

1

 

1.1

 

Definitions

 

1

 

 

 

 

 

ARTICLE II

 

PURCHASE AND SALE; PURCHASE PRICE; PAYMENT; EARNEST MONEY DEPOSIT

 

7

 

2.1

 

Purchase and Sale

 

7

 

2.2

 

Intentionally Deleted

 

7

 

2.3

 

Purchase Price

 

7

 

2.4

 

Allocation

 

7

 

2.5

 

Payment

 

7

 

2.6

 

Earnest Money Deposit

 

8

 

 

 

 

 

 

ARTICLE III

 

REVIEW PERIOD

 

8

 

3.1

 

Review Period

 

8

 

3.2

 

Due Diligence Examination

 

9

 

3.3

 

Restoration

 

10

 

3.4

 

Buyer’s Inspections

 

10

 

3.5

 

Seller Exhibits

 

10

 

 

 

 

 

 

ARTICLE IV

 

SURVEY AND TITLE APPROVAL

 

11

 

4.1

 

Survey

 

11

 

4.2

 

Title

 

11

 

4.3

 

Survey or Title Objections

 

11

 

 

 

 

 

 

ARTICLE V

 

MANAGEMENT AGREEMENT AND FRANCHISE AGREEMENT

 

12

 

 

 

 

 

ARTICLE VI

 

BROKERS

 

12

 

 

 

 

 

ARTICLE VII

 

REPRESENTATIONS and WARRANTIES

 

13

 

7.1

 

Seller’s Representations and Warranties

 

13

 

7.2

 

Buyer’s Representations and Warranties

 

17

 

7.3

 

Survival

 

17

 

7.4

 

Changed Conditions

 

17

 

7.5

 

AS-IS

 

18

 

 

 

 

 

 

ARTICLE VIII

 

ADDITIONAL COVENANTS

 

19

 

8.1

 

Subsequent Developments

 

19

 

8.2

 

Operations

 

19

 

8.3

 

Third Party Consents

 

20

 

8.4

 

Employees

 

21

 

8.5

 

Estoppel Certificates

 

21

 

8.6

 

Access to Financial Information

 

21

 

8.7

 

Bulk Sales

 

21

 

8.8

 

Indemnification

 

22

i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(Continued)

 

 

 

 

 

 

 

 

 

 

 

Page No.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

8.9

 

Escrow Funds

 

24

 

8.10

 

Liquor Licenses

 

24

 

 

 

 

 

 

ARTICLE IX

 

CONDITIONS FOR CLOSING

 

25

 

9.1

 

Buyer’s Conditions for Closing

 

25

 

9.2

 

Seller’s Conditions for Closing

 

26

 

 

 

 

 

 

ARTICLE X

 

CLOSING AND CONVEYANCE

 

26

 

10.1

 

Closing

 

26

 

10.2

 

Deliveries of Seller

 

27

 

10.3

 

Buyer’s Deliveries

 

28

 

 

 

 

 

 

ARTICLE XI

 

COSTS

 

29

 

11.1

 

Seller’s Costs

 

29

 

11.2

 

Buyer’s Costs

 

29

 

 

 

 

 

 

ARTICLE XII

 

ADJUSTMENTS

 

30

 

12.1

 

Adjustments

 

30

 

12.2

 

Reconciliation and Final Payment

 

31

 

12.3

 

Employees

 

31

 

 

 

 

 

 

ARTICLE XIII

 

CASUALTY AND CONDEMNATION

 

32

 

13.1

 

Risk of Loss; Notice

 

32

 

13.2

 

Buyer’s Termination Right

 

32

 

13.3

 

Procedure for Closing

 

32

 

 

 

 

 

 

ARTICLE XIV

 

DEFAULT REMEDIES

 

33

 

14.1

 

Buyer Default

 

33

 

14.2

 

Seller Default

 

33

 

14.3

 

Attorney’s Fees

 

33

 

 

 

 

 

 

ARTICLE XV

 

NOTICES

 

33

 

 

 

 

 

ARTICLE XVI

 

MISCELLANEOUS

 

34

 

16.1

 

Performance

 

34

 

16.2

 

Binding Effect; Assignment

 

34

 

16.3

 

Entire Agreement

 

35

 

16.4

 

Governing Law

 

35

 

16.5

 

Captions

 

35

 

16.6

 

Confidentiality

 

35

 

16.7

 

Closing Documents

 

35

 

16.8

 

Counterparts

 

36

 

16.9

 

Severability

 

36

ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(Continued)

 

 

 

 

 

 

 

 

 

 

 

Page No.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

16.10

 

Interpretation

 

36

 

16.11

 

Time

 

36

 

16.12

 

Further Acts

 

36

 

16.13

 

Joint and Several Obligations

 

36

 

16.14

 

Exchange

 

36

 

16.15

 

Effective Date

 

37

 

16.16

 

No Third Party Rights; No Recording

 

37

 

16.17

 

Waiver of Trial by Jury

 

37

 

16.18

 

Survival

 

37

SCHEDULES:

EXHIBITS:

 

 

Exhibit A

Legal Description

Exhibit B

List of FF&E

Exhibit C

List of Hotel Contracts

Exhibit D

Consents and Approvals

Exhibit E

Environmental Reports

Exhibit F

Claims or Litigation Pending

Exhibit G

Escrow Agreement

Exhibit I

Post-Closing Agreement

iii

--------------------------------------------------------------------------------



PURCHASE CONTRACT

          This PURCHASE CONTRACT (this “Contract”) is made and entered into as
of May 27, 2011 (“Effective Date”), by and between VHRMR ROUND ROCK, LTD., a
Texas limited partnership (“Seller”), with a principal office at 10370 Richmond
Avenue, Suite 150, Houston, Texas 77042, and APPLE TEN HOSPITALITY OWNERSHIP,
INC., a Virginia corporation, with its principal office at 814 East Main Street,
Richmond, Virginia 23219 (“Buyer”).

RECITALS

          A. Seller is the fee simple owner of that certain 115-room hotel
property commonly known as the Homewood Suites Austin/Round Rock, located at
2201 South Mays, Round Rock, Texas 78664 (the “Hotel”) identified on Exhibit A
attached hereto and incorporated by reference.

          B. Buyer is desirous of purchasing the Hotel from Seller, and Seller
is desirous of selling the Hotel to Buyer, for the purchase price and upon terms
and conditions hereinafter set forth.

AGREEMENT:

          NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I
DEFINED TERMS

          1.1 Definitions. The following capitalized terms when used in this
Contract shall have the meanings set forth below unless the context otherwise
requires:

          “Additional Deposit” shall mean $150,000.

          “Affiliate” shall mean, with respect to Seller or Buyer, any other
person or entity directly or indirectly controlling (including but not limited
to all directors and officers), controlled by or under direct or indirect common
control with Seller or Buyer, as applicable. For purposes of the foregoing, a
person or entity shall be deemed to control another person or entity if it
possesses, directly or indirectly, the power to direct or cause direction of the
management and policies of such other person or entity, whether through the
ownership of voting securities, by contract or otherwise.

          “Appurtenances” shall mean all rights, titles, and interests of a
Seller appurtenant to the Land and Improvements, including, but not limited to,
(i) all easements, rights of way, rights of ingress and egress, tenements,
hereditaments, privileges, and appurtenances in any way belonging to the Land or
Improvements, (ii) any land lying in the bed of any alley, highway, street, road
or avenue, open or proposed, in front of or abutting or adjoining the Land,
(iii) any strips or gores of real estate adjacent to the Land, and (iv) the use
of all alleys, easements and rights-of-way, if any, abutting, adjacent,
contiguous to or adjoining the Land.

--------------------------------------------------------------------------------



          “Assumption Costs” shall have the meaning set forth in Section 4.4.

          “Assumption Documents” shall have the meaning set forth in
Section 10.3(g).

          “Brand” shall mean Homewood Suites, the hotel brand or franchise under
which the Hotel operates.

          “Business Day” shall mean any day other than a Saturday, Sunday or
legal holiday in the state where the Hotel is located.

          “Closing” shall mean the closing of the purchase and sale of the
Property pursuant to this Contract.

          “Closing Date” shall have the meaning set forth in Section 10.1.

          “Contracts, Plans and Specs” shall mean all construction and other
contracts, plans, drawings, specifications, surveys, soil reports, engineering
reports, inspection reports, and other technical descriptions and reports.

          “Deed” shall have the meaning set forth in Section 10.2(a).

          “Deposits” shall mean (i) with respect to the Leases, to the extent
assignable, all prepaid rents and deposits, refundable security deposits and
rental deposits, (ii) all other deposits for advance reservations, banquets or
future services, made in connection with the use or occupancy of the
Improvements; provided, however, that to the extent Seller has not received or
does not hold all of the prepaid rents and/or deposits attributable to the
Leases related to the Property, Buyer shall be entitled to a credit against the
cash portion of the Purchase Price allocable to the Property in an amount equal
to the amount of the prepaid rents and/or deposits attributable to the Leases
transferred at the Closing of such Property, and provided further, that
“Deposits” shall exclude (i) reserves for real property taxes and (ii) utility
deposits.

          “Due Diligence Examination” shall have the meaning set forth in
Section 3.2.

          “Earnest Money Deposit” shall have the meaning set forth in
Section 2.6(a).

          “Environmental Requirements” shall have the meaning set forth in
Section 7.1(f)

          “Escrow Agent” shall have the meaning set forth in Section 2.6(a).

          “Escrow Agreement” shall have the meaning set forth in Section 2.6(b).

          “Exception Documents” shall have the meaning set forth in Section 4.2.

          “Existing Franchise Agreement” shall mean that certain franchise
license agreement between the Seller and the Franchisor, granting to Seller a
franchise to operate the Hotel under the Brand.

          “Existing Management Agreement” shall mean that certain management
agreement between the Seller and the Existing Manager for the operation and
management of the Hotel.

2

--------------------------------------------------------------------------------



          “Existing Manager” shall mean Vista Host, Inc.

          “FF&E” shall mean all tangible personal property and fixtures of any
kind (other than personal property (i) owned by guests of the Hotel or
(ii) leased by Seller pursuant to an FF&E Lease) attached to, or located upon
and used in connection with the ownership, maintenance, use or operation of the
Land or Improvements as of the date hereof (or acquired by Seller and so
employed prior to Closing), including, but not limited to, all furniture,
fixtures, equipment, signs and related personal property; all heating, lighting,
plumbing, drainage, electrical, air conditioning, and other mechanical fixtures
and equipment and systems; all elevators, and related motors and electrical
equipment and systems; all hot water heaters, furnaces, heating controls, motors
and equipment, all shelving and partitions, all ventilating equipment, and all
disposal equipment; all spa, health club and fitness equipment; all equipment
used in connection with the use and/or maintenance of the guestrooms,
restaurants, lounges, business centers, meeting rooms, swimming pools, indoor
and/or outdoor sports facilities and other common areas and recreational areas;
all carpet, drapes, beds, furniture, televisions and other furnishings; all
stoves, ovens, freezers, refrigerators, dishwashers, disposals, kitchen
equipment and utensils, tables, chairs, plates and other dishes, glasses,
silverware, serving pieces and other restaurant and bar equipment, apparatus and
utensils. A current list of FF&E is attached hereto as Exhibit B.

          “FF&E Leases” shall mean all leases of any FF&E and other contracts
permitting the use of any FF&E at the Improvements that are assumed by Buyer.

          “Financial Statements” shall have the meaning set forth in
Section 3.1(b).

          “Franchisor” shall mean Hilton Hotels Corp. or its affiliate.

          “Hotel Contracts” shall have the meaning set forth in Section 10.2(d).

          “Improvements” shall mean all buildings, structures, fixtures, parking
areas and other improvements to the Land, and all related facilities.

          “Indemnified Party” shall have the meaning set forth in
Section 8.8(c)(i).

          “Indemnifying Party” shall have the meaning set forth in
Section 8.8(c)(i).

          “Initial Deposit” shall have the meaning set forth in Section 2.6(a).

          “Land” shall mean, collectively, a fee simple absolute interest in the
real property more fully described in Exhibit A, which is attached hereto and
incorporated herein by reference, together with all rights (including without
limitation all air rights and development rights), alleys, streets, strips,
gores, waters, privileges, appurtenances, advantages and easements belonging
thereto or in any way appertaining thereto.

          “Leases” shall mean all leases, franchises, licenses, occupancy
agreements, “trade-out” agreements, advance bookings, convention reservations,
or other agreements demising space in, providing for the use or occupancy of, or
otherwise similarly affecting or relating to the use or occupancy of, the
Improvements or Land, together with all amendments, modifications, renewals

3

--------------------------------------------------------------------------------



and extensions thereof, and all guaranties by third parties of the obligations
of the tenants, licensees, franchisees, concessionaires or other entities
thereunder.

          “Legal Action” shall have the meaning set forth in Section 8.8(c)(ii).

          “Licenses” shall mean all permits, licenses, franchises, utility
reservations, certificates of occupancy, and other documents issued by any
federal, state, or municipal authority or by any private party related to the
development, construction, use, occupancy, operation or maintenance of the
Hotel, including, without limitation, all licenses, approvals and rights
(including any and all existing waivers of any brand standard) necessary or
appropriate for the operation of the Hotel under the Brand.

          “Liquor Licenses” shall have the meaning set forth in Section 8.10.

          “Manager” shall mean Vista Host, Inc.

          “New Franchise Agreement” shall mean the franchise license agreement
to be entered into between Buyer and the Franchisor, granting to Buyer a
franchise to operate the Hotel under the Brand on and after the Closing Date.

          “New Guarantor” shall have the meaning set forth in Section 4.4.

          “New Management Agreement” means the management agreement to be
entered into between Buyer and the Manager for the operation and management of
the Hotel on and after the Closing Date.

          “Pending Claims” shall have the meaning set forth in Section 7.1(e).

          “Permitted Exceptions” shall have the meaning set forth in
Section 4.3.

          “Personal Property” shall mean, collectively, all of the Property
other than the Real Property.

          “Post-Closing Agreement” shall have the meaning set forth in
Section 8.9.

          “Property” shall mean, collectively, (i) all of the following with
respect to the Hotel: the Land, Improvements, Appurtenances, FF&E, Supplies,
Leases, Deposits, Records, Service Contracts, Warranties, Licenses, FF&E Leases,
Contracts, Plans and Specs, Tradenames, Utility Reservations, as well as all
other real, personal or intangible property of Seller related to any of the
foregoing and (ii) any and all of the following that relate to or affect in any
way the design, construction, ownership, use, occupancy, leasing, maintenance,
service or operation of the Real Property, FF&E, Supplies, Leases, Deposits or
Records: Service Contracts, Warranties, Licenses, Tradenames, Contracts, Plans
and Specs and FF&E Leases. There shall be excluded from Property all cash owned
by Seller (other than in the Hotel Banks described below), accounts receivables,
personal property that belongs to guests, and incidental personal property owned
by Manager. Any personal property to be conveyed pursuant to this Contract is
subject to depletions, replacements and additions in the ordinary course of
Seller’s business, subject to the terms and provisions of this Contract.

4

--------------------------------------------------------------------------------



          “Purchase Price” shall have the meaning set forth in Section 2.3.

          “Real Property” shall mean, collectively, all Land, Improvements and
Appurtenances with respect to the Hotel.

          “Records” shall mean with respect to the Hotel, all promotional
material, tenant data, guest history information (other than any such
information owned exclusively by the Existing Manager), marketing and leasing
material and forms (including but not limited to any such records, data,
information, material and forms in the form of computerized files located at the
Hotel), market studies prepared in connection with Seller’s current annual plan
and other materials, information, data, legal or other documents or records
(including, without limitation, all documentation relating to any current
litigation or other proceedings, all zoning and/or land use notices, relating to
or affecting the Property, all business plans and projections and all studies,
plans, budgets and contracts related to the development, construction and/or
operation of the Hotel) owned by Seller and/or in Seller’s possession or
control, or to which Seller has access or may obtain from the Existing Manager,
that are used in or relating to the Property and/or the operation of the Hotel,
including the Land, the Improvements or the FF&E, and proforma budgets and
projections and construction budgets and contracts related to the development
and construction of the Hotel and a list of the general contractors, architects
and engineers providing goods and/or services in connection with the
construction of the Hotel, all construction warranties and guaranties in effect
at Closing and copies of the final plans and specifications (the “Plans and
Specifications”) for the Hotel. Notwithstanding the foregoing, Records shall not
be deemed to include (i) any correspondence between Seller, its constituent
partners and their respective Affiliates concerning this Contract, marketing the
Hotel for sale or matters that would ordinarily fall within the attorney/client
privilege, (ii) the Existing Management Agreement, (iii) any matter not within
the actual possession or control of Seller, (iv) if more than three (3) years
old or they predate Seller’s ownership of the Hotel, budgets, tenant data, guest
history and other matters relating to the operation of the Hotel, and (v) any
other book or record that would not typically be furnished to a buyer under a
contract similar to this Contract.

          “Release” shall have the meaning set forth in Section 7.1(f).

          “Review Period” shall have the meaning set forth in Section 3.1.

          “SEC” shall have the meaning set forth in Section 8.6.

          “Seller Liens” shall have the meaning set forth in Section 4.3.

          “Seller Parties” shall have the meaning set forth in Section 7.1(e).

          “Service Contracts” shall mean contracts or agreements, such as
maintenance, supply, service or utility contracts.

          “Supplies” shall mean all merchandise, supplies, inventory and other
items used for the operation and maintenance of guest rooms, restaurants,
lounges, swimming pools, health clubs, spas, business centers, meeting rooms and
other common areas and recreational areas located within or relating to the
Improvements, including, without limitation, all food and beverage (alcoholic
and non-alcoholic) inventory, office supplies and stationery, advertising and

5

--------------------------------------------------------------------------------



promotional materials, china, glasses, silver/flatware, towels, linen and
bedding (all of which shall be 2-par level for all suites or rooms in the
Hotel), guest cleaning, paper and other supplies, upholstery material, carpets,
rugs, furniture, engineers’ supplies, paint and painters’ supplies, employee
uniforms, and all cleaning and maintenance supplies, including those used in
connection with the swimming pools, indoor and/or outdoor sports facilities,
health clubs, spas, fitness centers, restaurants, business centers, meeting
rooms and other common areas and recreational areas.

          “Survey” shall have the meaning set forth in Section 4.1.

          “Third Party Consents” shall have the meaning set forth in
Section 8.3.

          “Title Commitment” shall have the meaning set forth in Section 4.2.

          “Title Company” shall have the meaning set forth in Section 4.2.

          “Title Policy” shall have the meaning set forth in Section 4.2.

          “Title Review Period” shall have the meaning set forth in Section 4.3.

          “To Seller’s Knowledge” or similar language shall mean and apply to
the actual, conscious knowledge of the “Named Representative” (defined below) of
Seller after due inquiry to Manager’s on-site general manager and regional
director of operations, it being understood that (i) such persons, in many
instances, were not involved in the day-to-day operations of the Hotel and may
not have been fully involved in the acquisition, development or construction of
the Hotel, and (ii) such persons are not charged with knowledge of all of the
facts and/or omissions of predecessors owning the Hotel or knowledge of all of
the acts and/or omissions of Seller’s agents, and shall not apply or be
construed to apply to information that may generally or incidentally be in the
possession of Seller or Manager, but which is not actually known to the Named
Representative. The Named Representative of Seller is Michael V. Harrell.

          “Tradenames” shall mean all telephone exchanges and numbers, trade
names, trade styles, trade marks, and other identifying material, and all
variations thereof, together with all related goodwill (it being understood and
agreed that the name of the hotel chain to which the Hotel is affiliated by
franchise, license or management agreement is a protected name or registered
service mark of such hotel chain and cannot be transferred to Buyer by this
Contract, provided that all such franchise, license, management and other
agreements granting a right to use the name of such hotel chain or any other
trademark or trade name and all waivers of any brand standard shall, to the
extent assignable, be assigned to Buyer.

          “Utility Reservations” shall mean Seller’s interest in the right to
receive immediately on and after Closing and continuously consume or utilize
thereafter water service, sanitary and storm sewer service, electrical service,
gas service and telephone service on and for the Land and Improvements in
capacities that are adequate continuously to use and operate the Improvements
for the purposes for which they were intended, including, but not limited to
(i) any right to the present and future use of wastewater, drainage, water and
other utility facilities to the extent such use benefits the Real Property,
(ii) any reservations of or commitments covering any such use in the future, and
(iii) any wastewater capacity reservations relating to the Real Property. Buyer

6

--------------------------------------------------------------------------------



shall be responsible for any requests or documents to transfer the Utility
Reservations, at Buyer’s sole cost and expense.

          “Warranties” shall mean all warranties, guaranties, indemnities and
claims for the benefit of Seller with respect to the Hotel, the Property or any
portion thereof, including, without limitation, all warranties and guaranties of
the development, construction, completion, installation, equipping and
furnishing of the Hotel, and all indemnities, bonds and claims of Seller related
thereto.

ARTICLE II
PURCHASE AND SALE; PURCHASE PRICE; PAYMENT;
EARNEST MONEY DEPOSIT

          2.1 Purchase and Sale. Seller agrees to sell and convey to Buyer or
its Affiliates and/or assigns, and Buyer or its assigns agrees to purchase from
Seller, the Property, in consideration of the Purchase Price and upon the terms
and conditions hereof. All of the Property shall be conveyed, assigned, and
transferred to Buyer at Closing, free and clear of all mortgages, liens,
encumbrances, licenses, franchises (other than any hotel franchise assumed by or
issued to Buyer), concession agreements, security interests, prior assignments
or conveyances, conditions, restrictions, rights-of-way, easements,
encroachments, claims and other matters affecting title or possession, except
for the Permitted Exceptions.

          2.2 Intentionally Deleted.

          2.3 Purchase Price. Buyer agrees to pay, and Seller agrees to accept,
as consideration for the conveyance of the Property, subject to the adjustments
provided for in this Contract, the amount of Fifteen Million Five Hundred
Thousand and No/100 Dollars ($15,500,000.00) (the “Purchase Price”).

          2.4 Allocation. Buyer and Seller shall attempt to agree, prior to the
expiration of the Review Period, on an allocation of the Purchase Price among
Real Property, tangible Personal Property and intangible property related to the
Property. In the event Buyer and Seller do not agree, each party shall be free
to allocate the Purchase Price to such items as they deem appropriate, subject
to and in accordance with applicable laws; provided, however, any value
affidavits required to be filed in connection with recording of the Deed (as
defined below) shall contain Buyer’s allocation.

          2.5 Payment. The portion of the Purchase Price, less the Earnest Money
Deposit and interest earned thereon, if any, which Buyer elects to have applied
against the Purchase Price (as provided below), less the Escrow Funds, shall be
paid to Seller in cash, certified funds or wire transfer, at the Closing of the
Property. At the Closing, the Earnest Money Deposit, together with interest
earned thereon, if any, shall, at Buyer’s election, be returned to Buyer or
shall be paid over to Seller by Escrow Agent to be applied to the portion of the
Purchase Price on behalf of Buyer, and the Escrow Funds shall be deposited into
an escrow account pursuant to the Post-Closing Agreement as contemplated by
Section 8.9.

7

--------------------------------------------------------------------------------



          2.6 Earnest Money Deposit.

 

 

 

          (a) Upon the full execution and delivery of this Contract, Buyer shall
deposit the sum of One Hundred Fifty Thousand and No/100 Dollars ($150,000.00)
in cash, certified bank check or by wire transfer of immediately available funds
(the “Initial Deposit”) with the Title Company, as escrow agent (“Escrow
Agent”), which sum shall be held by Escrow Agent as earnest money. If, pursuant
to the provisions of Section 3.1 of this Contract, Buyer elects to terminate
this Contract at any time prior to the expiration of the Review Period, then the
Escrow Agent shall return the Initial Earnest Money Deposit to Buyer promptly
upon written notice to that effect from Buyer. If Buyer does not elect to
terminate this Contract on or before the expiration of the Review Period, Buyer
shall, within three (3) Business Days after the expiration of the Review Period
deposit the Additional Deposit with the Escrow Agent. The Initial Deposit and
the Additional Deposit, and all interest accrued thereon, shall hereinafter be
referred to as the “Earnest Money Deposit.”

 

 

 

          (b) The Earnest Money Deposit shall be held by Escrow Agent subject to
the terms and conditions of an Escrow Agreement dated as of the date of this
Contract entered into by Seller, Buyer and Escrow Agent (the “Escrow Agreement”)
in the form attached hereto as Exhibit G. The Earnest Money Deposit shall be
held in an interest-bearing account in a federally insured bank or savings
institution reasonably acceptable to Seller and Buyer, with all interest to
accrue to the benefit of the party entitled to receive it and to be reportable
by such party for income tax purposes.

ARTICLE III
REVIEW PERIOD

          3.1 Review Period. Buyer shall have a period through 6:00 p.m. Eastern
Time on the date that is forty-five (45) days after the date of this Contract,
unless a longer period of time is otherwise provided for in this Contract and
except as otherwise agreed to by Buyer and Seller (the “Review Period”), to
evaluate the legal, title, survey, construction, physical condition, structural,
mechanical, environmental, economic, permit status, franchise status, financial
and other documents and information related to the Property. Within two (2)
Business Days following the date of this Contract, Seller, at Seller’s sole cost
and expense, will deliver to Buyer for Buyer’s review, to the extent not
previously delivered to Buyer, and to the extent available and in Seller’s
possession or under its control, true, correct and complete copies of the
following, together with all amendments, modifications, renewals or extensions
thereof:

 

 

 

          (a) All Warranties and Licenses relating to the Hotel or any part
thereof;

 

 

 

          (b) Income and expense statements and budgets for the Hotel, for the
current year to date and each of the prior fiscal years since construction of
the Hotel commenced (the “Financial Statements”), and Seller shall provide to
Buyer copies of all income and expense statements generated by Seller or any
third party that relate to the operations of the Hotel and that contain
information not included in the financial statements, if any, provided to Buyer
by the Existing Manager, provided that Seller also agrees to provide to Buyer’s
auditors and representatives all financial and other information necessary or

8

--------------------------------------------------------------------------------




 

 

 

appropriate for preparation of audited financial statements for Buyer and/or its
Affiliates as provided in Section 8.6, below;

 

 

 

          (c) All real estate and personal property tax statements with respect
to the Hotel and notices of appraised value for the Real Property for the
current year (if available) and each of the three (3) calendar years prior to
the current year (if available);

 

 

 

          (d) Existing engineering, mechanical, architectural and construction
plans, drawings, specifications and contracts, payment and performance bonds,
title policies, reports and commitments, zoning information and marketing and
economic data relating to the Hotel and the construction, development,
installation and equipping thereof, as well as copies of all environmental
reports and information, topographical, boundary or “as built” surveys,
engineering reports, subsurface studies and other Contracts, Plans and Specs
relating to or affecting the Hotel. If the Hotel is purchased by Buyer, all such
documents and information relating to the Hotel shall thereupon be and become
the property of Buyer without payment of any additional consideration therefor,
subject to any third party licensing or other limitations as to the use of other
parties to utilize any of such documents and information;

 

 

 

          (e) All FF&E Leases, Services Contracts, Leases and, if applicable, a
schedule of such Leases of space in the Hotel, and all agreements for real
estate commissions, brokerage fees, finder’s fees or other compensation payable
by Seller in connection therewith; and

 

 

 

          (f) All notices received from governmental authorities since January
1, 2007 in connection with the Hotel and all other notices received from
governmental authorities received at any time that, to Seller’s Knowledge,
relate to any noncompliance or violation of law that, to Seller’s Knowledge, has
not been corrected.

          Seller shall, upon not less than two (2) Business Days advance notice
from Buyer, make available to Buyer and Buyer’s representatives and agents, for
inspection and copying during normal business hours, Records located at Seller’s
corporate offices or at the corporate offices of Manager, and Seller agrees to
provide Buyer copies of all other reasonably requested information that is
relevant to the management, operation, use, occupancy or leasing of or title to
the applicable Hotel and the plans and specifications for development of the
Hotel. At any time during the Review Period, Buyer may, in its sole and absolute
discretion, elect not to proceed with the purchase of the Property for any
reason whatsoever by giving written notice thereof to Seller, in which event:
(i) the Earnest Money Deposit shall be promptly returned by Escrow Agent to
Buyer together with all accrued interest, if any, (ii) this Contract shall be
terminated automatically, (iii) all materials supplied by Seller to Buyer shall
be returned promptly to Seller, and (iv) both parties will be relieved of all
other rights, obligations and liabilities hereunder, except for the parties’
obligations pursuant to Sections 3.3, 3.4, 4.4 and 16.6 and Article VI below.

          3.2 Due Diligence Examination. At any time during the Review Period,
and thereafter through Closing of the Property, Buyer and/or its representatives
and agents shall have the right to enter upon the Property at all reasonable
times and upon reasonable advance notice

9

--------------------------------------------------------------------------------



for the purposes of reviewing all Records and other data, documents and/or
information relating to the Property and conducting such surveys, appraisals,
engineering tests, soil tests (including, without limitation, Phase I and
Phase II environmental site assessments), inspections of construction and other
inspections and other studies as Buyer deems reasonable and necessary or
appropriate to evaluate the Property, subject to providing reasonable advance
notice to Seller unless otherwise agreed to by Buyer and Seller (the “Due
Diligence Examination”). Seller shall have the right to have its representative
present during Buyer’s physical inspections of its Property, provided that
failure of Seller to do so shall not prevent Buyer from exercising its due
diligence, review and inspection rights hereunder. Buyer agrees to exercise
reasonable care when visiting the Property, in a manner which shall not
materially adversely affect the operation of the Property.

          3.3 Restoration. Buyer covenants and agrees not to damage or destroy
any portion of the Property in conducting its examinations and studies of the
Property during the Due Diligence Examination and, if closing does not occur,
shall repair any portion of the Property damaged by the conduct of Buyer, its
agents or employees, to substantially the condition such portion(s) of the
Property were in immediately prior to such examinations or studies. The
provisions of this Section 3.3 shall survive any termination of this Contract.

          3.4 Buyer’s Inspections. Buyer agrees to indemnify, defend and hold
Seller, Seller’s Affiliates and Existing Manager harmless from and against any
and all claims, liens, demands, liabilities, losses, damages, costs and expenses
(including reasonable attorneys’ fees) resulting from Buyer’s Due Diligence
Examination, whether performed directly by Buyer or any of its agents. Buyer
further waives and releases all claims and causes of action it may have against
Seller and Seller’s Affiliates and Existing Manager for injuries or damages to
person or property sustained by Buyer or its agents arising, directly or
indirectly, from their entry onto the Property. Prior to entering onto the Land,
Buyer shall carry at its own expense at least $1,000,000.00 of commercial
general liability insurance (including coverage for contractual liability)
listing Seller and Manager each as an additional insured. No invasive testing,
sampling or drilling shall occur without the prior written consent of Seller,
such consent not to be unreasonably withheld. In the event Buyer requests and
Seller consents to such invasive testing, sampling or drilling, Buyer shall also
furnish Seller with evidence that the party completing such testing, sampling or
drilling has at least $1,000,000.00 of commercial general liability insurance
(including coverage for contractual liability) listing Seller and Existing
Manager each as an additional insured from an insurance company and in a form
reasonably satisfactory to Seller. The party performing such testing shall also
furnish Seller with a policy of insurance for pollution liability with limits of
not less than $1,000,000.00 combined single limit, written on a “claims made”
basis, and including coverage for asbestos liability, environmental site
investigations, and cutting and drilling. Evidence of the required insurance
from Buyer and its agents shall be furnished to Seller before any entry onto the
Property or the performing of any invasive testing, drilling or sampling, as the
case may be, and shall be in a form reasonably satisfactory to Seller. The
provisions of this Section 3.4 shall survive Closing or any termination of this
Contract.

          3.5 Seller Exhibits. Buyer shall have until the end of the Review
Period to review and approve the information on Exhibits B, C, D, E and F. In
the event Buyer does not approve any such Exhibit or the information contained
therein, Buyer shall be entitled to terminate this Contract by notice to Seller
and the Earnest Money Deposit shall be returned to Buyer with all

10

--------------------------------------------------------------------------------



interest thereon and both parties shall be relieved of all rights, obligations
and liabilities hereunder except for the parties’ obligations pursuant to
Sections 3.3, 3.4, 4.4 and 16.6, and Article VI below.

ARTICLE IV
SURVEY AND TITLE APPROVAL

          4.1 Survey. Seller has delivered to Buyer true, correct and complete
copies of the most recent surveys of the Real Property. In the event that an
update of the survey or a new survey (such updated or new surveys being referred
to as the “Survey”) are desired by Buyer, then Buyer shall be responsible for
all costs related thereto. Promptly after receipt by Buyer, Buyer shall deliver
the new or updated Survey of the Real Property to Seller.

          4.2 Title. Seller has delivered to Buyer its existing title insurance
policy for its Real Property. Buyer’s obligations under this Contract are
conditioned upon Buyer being able to obtain for the Property (i) a Commitment
for Title Insurance (the “Title Commitment”) issued by Chicago Title Company,
Attn: Debby Moore, 5501 LBJ Freeway, Ste. 200, Dallas, Texas 75240 (the “Title
Company”), for the most recent standard form of owner’s policy of title
insurance in the state in which the Real Property is located, covering the Real
Property, setting forth the current status of the title to the Real Property,
according to the Title Company, showing all liens, claims, encumbrances,
easements, rights of way, encroachments, reservations, restrictions and any
other matters of record affecting the Real Property, according to the Title
Company, and pursuant to which the Title Company agrees to issue to Buyer at
Closing an Owner’s Policy of Title Insurance on the most recent form of ALTA
(where available) owner’s policy available in the state in which the Land is
located, with extended coverage and, to the extent applicable and available in
such state, comprehensive, access, single tax parcel, contiguity, Fairway and
such other endorsements as may be required by Buyer (collectively, the “Title
Policy”); and (ii) true, complete, legible and, where applicable, recorded
copies of all documents and instruments (the “Exception Documents”) referred to
or identified in the Title Commitment, including, but not limited to, all deeds,
lien instruments, leases, plats, surveys, reservations, restrictions, and
easements affecting the Real Property. By no later than ten (10) days after the
Effective Date, Buyer shall obtain a Title Commitment and best available copies
of all of the Exception Documents. Buyer shall request the Title Company to
provide Seller with a copy of the Title Commitment issued by the Title Company
and best available copies of the Exception Documents at the same time they are
delivered to Buyer.

          4.3 Survey or Title Objections. If Buyer discovers any title or survey
matter which is objectionable to Buyer, Buyer may provide Seller with written
notice of its objection to same by no later than thirty (30) days after the
Effective Date (the “Title Review Period”). If Buyer fails to so object in
writing to any such matter set forth in the Survey or Title Commitment, it shall
be conclusively assumed that Buyer has approved same. If Buyer disapproves any
condition of title, survey or other matters by written objection to Seller on or
before the expiration of the Title Review Period, Seller shall elect either to
attempt to cure or not cure any such item by written notice sent to Buyer within
five (5) days after its receipt of notice from Buyer, and if Seller commits in
writing to attempt to cure any such item, then Seller shall be given until the
Closing Date to cure any such defect. In the event Seller shall fail to cure a
defect which Seller has committed in writing to cure prior to or at Closing, or
if a new title defect arises after the date of

11

--------------------------------------------------------------------------------



Buyer’s Title Commitment or Survey, as applicable, but prior to Closing, then
Buyer may elect, in Buyer’s sole and absolute discretion: (i) to waive such
objection and proceed to Closing, or (ii) to terminate this Contract and receive
a return of the Earnest Money Deposit, and any interest thereon. If a lien or
other defect in title is caused by the acts or omissions of Buyer, then Buyer’s
sole remedy shall be to waive such objection and proceed to Closing, without
reduction in the Purchase Price. Except as otherwise expressly provided in this
Section 4.3, any uncured objections as of the end of the Review Period shall be
deemed Permitted Exceptions, unless Seller unconditionally agrees to cure same
prior to Closing. The items shown on the Title Commitment which are not objected
to by Buyer as set forth above (other than exceptions and title defects arising
after the Title Review Period and other than those standard exceptions which are
ordinarily and customarily omitted in the state in which the Hotel is located,
so long as Seller provides the appropriate owner’s affidavit, gap indemnity or
other documentation reasonably required by the Title Company for such omission)
are hereinafter referred to as the “Permitted Exceptions.” In no event shall
Permitted Exceptions include liens, or documents evidencing liens, securing any
indebtedness, any mechanics’ or materialmen’s liens or any claims or potential
claims therefor covering the Property (including equipment or other personal
property leases or other financing) or any portion thereof arising prior to
Closing (“Seller Liens”), each of which shall be paid in full by Seller and
released at Closing.

ARTICLE V
MANAGEMENT AGREEMENT AND FRANCHISE AGREEMENT

          Contemporaneously with Closing, Seller shall terminate the Existing
Management Agreement and the Existing Franchise Agreement, and Seller shall be
solely responsible for all claims and liabilities arising thereunder on, prior
to or following the Closing Date. As a condition to Buyer’s and Seller’s
obligation to close, Buyer shall enter into the New Management Agreement and the
New Franchise Agreement, effective as of the Closing Date, containing terms and
conditions acceptable to Buyer and Manager and agreed to prior to the Effective
Date, and, in the case of the New Franchise Agreement, containing a term of not
less than ten (10) years. Seller shall be responsible for paying all costs
related to the termination of the Existing Management Agreement. Seller shall
use best efforts to promptly provide all information required by the Franchisor
in connection with the New Franchise Agreement, and Seller and Buyer shall
diligently pursue obtaining each the same. Buyer shall upon written request from
Seller from time to time update Seller as to the status of the issuance of the
New Franchise Agreement. Buyer shall be responsible for the payment of any and
all application fees imposed by the Franchisor in connection with the
assignment, transfer and/or issuance of the new Franchise Agreement; provided,
however, Seller shall be responsible for any accrued royalty payments, Key Money
repayments and any other costs, fees and charges under the Existing Franchise
Agreement.

ARTICLE VI
BROKERS

          Seller and Buyer each represents and warrants to the other that,
except for Hodges Ward Elliott (or its affiliate) for whose fees and commissions
Seller shall be solely responsible, it has not engaged any broker, finder or
other party in connection with the transaction contemplated by this Contract.
Buyer and Seller each agree to save and hold the other harmless from any and all
losses, damages, liabilities, costs and expenses (including, without limitation,
attorneys’ fees)

12

--------------------------------------------------------------------------------



involving claims made by any other agent, broker, or other person by or through
the acts of Buyer or Seller, respectively, in connection with this transaction.
The provisions of this Article VI shall survive Closing or any termination of
this Contract.

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

          7.1 Seller’s Representations and Warranties. Seller hereby represents,
warrants and covenants to Buyer as follows:

 

 

 

          (a) Authority; No Conflicts. Seller is a limited partnership duly
formed, validly existing and in good standing in the State of Texas. Seller has
obtained all necessary consents to enter into and perform this Contract and is
fully authorized to enter into and perform this Contract and to complete the
transactions contemplated by this Contract. No consent or approval of any
person, entity or governmental authority is required for the execution, delivery
or performance by Seller of this Contract, except as set forth in Exhibit D,
and, this Contract is hereby binding and enforceable against Seller. Neither the
execution nor the performance of, or compliance with, this Contract by Seller
has resulted, or will result, in any violation of, or default under, or
acceleration of, any obligation under any existing corporate charter,
certificate of incorporation, bylaw, articles of organization, limited liability
company agreement or regulations, partnership agreement or other organizational
documents and under any, mortgage indenture, lien agreement, promissory note,
contract, or permit, or any judgment, decree, order, restrictive covenant,
statute, rule or regulation, applicable to Seller or to the Hotel.

 

 

 

          (b) FIRPTA. Seller is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as those items are defined in the Internal
Revenue Code and Income Tax Regulations).

 

 

 

          (c) Bankruptcy. Seller is not insolvent or the subject of any
bankruptcy proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

 

 

 

          (d) Property Agreements. A complete list of all FF&E Leases, Service
Contracts and Leases used in or otherwise relating to the operation and business
of the Hotel is attached hereto as Exhibit C. The assets constituting the
Property to be conveyed to Buyer hereunder constitute all of the property and
assets of Seller used in connection with the operation and business of the
Hotel, other than cash, accounts receivables or other items specifically
excluded herefrom. Unless reflected specifically on the Title Commitment, there
are no leases, license agreements, leasing agent’s agreements, equipment leases,
building service agreements, maintenance contracts, suppliers contracts,
warranty contracts, or other similar agreements (i) to which Seller is a party
or an assignee, or (ii) to Seller’s Knowledge, binding upon the Hotel, relating
to the ownership, occupancy, operation, management or maintenance of the Real
Property, FF&E, Supplies or Tradenames, except for those Service Contracts,
Leases, Warranties and FF&E Leases disclosed on Exhibit C or to be delivered to
Buyer pursuant to Section 3.1. The Service Contracts, Leases, Warranties and
FF&E Leases disclosed on

13

--------------------------------------------------------------------------------




 

 

 

Exhibit C or to be delivered to Buyer pursuant to Section 3.1 are in full force
and effect, and, to Seller’s Knowledge, no default has occurred and is
continuing thereunder and no circumstances exist which, with the giving of
notice, the lapse of time or both, would constitute such a default. No party has
any right or option to acquire the Hotel or any portion thereof, other than
Buyer.

 

 

 

          (e) Pending Claims. To Seller’s Knowledge, there are no: (i) claims,
demands, litigation, proceedings or governmental investigations pending or
threatened against Seller, the Existing Manager or any Affiliate of any of them
(collectively, “Seller Parties”) related to the business or assets of the Hotel,
except as set forth on Exhibit F attached hereto and incorporated herein by
reference, (ii) special assessments or extraordinary taxes except as set forth
in the Title Commitment or (iii) pending or threatened condemnation or eminent
domain proceedings which would affect the Property or any part thereof. There
are no: pending arbitration proceedings or unsatisfied arbitration awards, or
judicial proceedings or orders respecting awards, which might become a lien on
the Property or any portion thereof, pending unfair labor practice charges or
complaints, unsatisfied unfair labor practice orders or judicial proceedings or
orders with respect thereto, pending charges or complaints with or by city,
state or federal civil or human rights agencies, unremedied orders by such
agencies or judicial proceedings or orders with respect to obligations under
city, state or federal civil or human rights or antidiscrimination laws or
executive orders affecting the Hotel, or other pending, actual or, to Seller’s
Knowledge, threatened litigation claims, charges, complaints, petitions or
unsatisfied orders by or before any administrative agency or court which affect
the Hotel or might become a lien on the Hotel (collectively, the “Pending
Claims”).

 

 

 

          (f) Environmental. With respect to environmental matters, to Seller’s
Knowledge (i) other than in compliance with Environmental Requirements, there
has been no Release or threat of Release of Hazardous Materials in, on, under,
to, from or in the area of the Real Property, except as disclosed in the reports
and documents set forth on Exhibit E attached hereto and incorporated herein by
reference, (ii) no portion of the Property is being used for the treatment,
storage, disposal or other handling of Hazardous Materials or machinery
containing Hazardous Materials other than standard amounts of cleaning supplies
and chemicals for the swimming pool, and other materials commonly used at hotels
similar to the Hotel, all of which are stored on the Property in strict
accordance with applicable Environmental Requirements and do not exceed limits
permitted under applicable laws, including without limitation Environmental
Requirements, (iii) no underground storage tanks are currently located on or in
the Real Property or any portion thereof, (iv) no environmental investigation,
administrative order, notification, consent order, litigation, claim, judgment
or settlement with respect to the Property or any portion thereof is pending or
threatened, (v) there is not currently any mold, fungal or other microbial
growth in or on the Real Property, and (vi) except as disclosed on Exhibit E or
in any environmental reports delivered to Buyer pursuant to Section 3.1, there
are no reports or other documentation regarding the environmental condition of
the Real Property in the possession of Seller or Seller’s Affiliates,
consultants, contractors or agents. As used in this Contract: “Hazardous
Materials” means (1) ”hazardous wastes” as defined by the Resource Conservation
and Recovery

14

--------------------------------------------------------------------------------




 

 

 

Act of 1976, as amended from time to time (“RCRA”), (2) ”hazardous substances”
as defined by the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. 9601 et seq.), as amended by the Superfund
Amendment and Reauthorization Act of 1986 and as otherwise amended from time to
time (“CERCLA”); (3) ”toxic substances” as defined by the Toxic Substances
Control Act, as amended from time to time (“TSCA”), (4) ”hazardous materials” as
defined by the Hazardous Materials Transportation Act, as amended from time to
time (“HMTA”), (5) asbestos, oil or other petroleum products, radioactive
materials, urea formaldehyde foam insulation, radon gas and transformers or
other equipment that contains dielectric fluid containing polychlorinated
biphenyls and (6) any substance whose presence is detrimental or hazardous to
health or the environment, including, without limitation, microbial or fungal
matter or mold, or is otherwise regulated by federal, state and local
environmental laws (including, without limitation, RCRA, CERCLA, TSCA, HMTA),
rules, regulations and orders, regulating, relating to or imposing liability or
standards of conduct concerning any Hazardous Materials or environmental, health
or safety compliance (collectively, “Environmental Requirements”). As used in
this Contract: “Release” means spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing.

 

 

 

          (g) Title and Liens. To Seller’s Knowledge, except for Seller Liens to
be released at Closing, Seller has good and marketable fee simple absolute title
to the Real Property, subject only to the Permitted Exceptions. Except for the
FF&E subject to the FF&E Leases (and associated financing statements), and any
applicable Permitted Exceptions, Seller has good and marketable title to the
Personal Property, free and clear of all liens, claims, encumbrances or other
rights whatsoever (other than the Seller Liens to be released at Closing), and
there are no other liens, claims, encumbrances or other rights pending or of
which any Seller Party has received notice or which are otherwise known to any
Seller Party related to any other Personal Property.

 

 

 

          (h) Utilities. To Seller’s Knowledge, all appropriate utilities,
including sanitary and storm sewers, water, gas, telephone, cable and
electricity, are, to Seller’s Knowledge, currently sufficient and available to
service the Hotel and all installation, connection or “tap-on”, usage and
similar fees have been paid.

 

 

 

          (i) Licenses, Permits and Approvals. Seller has not received any
written notice, and Seller has no Knowledge that the Property fails to comply
with all applicable licenses, permits and approvals and federal, state or local
statutes, laws, ordinances, rules, regulations, requirements and codes
including, without limitation, those regarding zoning, land use, building, fire,
health, safety, environmental, subdivision, water quality, sanitation controls
and the Americans with Disabilities Act, and similar rules and regulations
relating and/or applicable to the ownership, use and operation of the Property
as it is now operated. To Seller’s Knowledge, Seller has received all licenses,
permits and approvals required or needed for the lawful conduct, occupancy and
operation of the business of the Hotel, and each license and permit is in full
force and effect, and will be in full force and effect as of the Closing. No
licenses, permits or approvals necessary for the lawful conduct, occupancy or
operation of the business of the Hotel, to Seller’s

15

--------------------------------------------------------------------------------



 

 

 

Knowledge requires any approval of a governmental authority for transfer of the
Property except as set forth in Exhibit D.

 

 

 

          (j) Financial Statements. Seller has delivered copies of all prior
(but no earlier than three (3) years or before Seller owned the Hotel, whichever
is later) and current (i) Financial Statements for the Hotel, (ii) operating
statements prepared by the Existing Manager for the Hotel, and (iii) monthly
financial statements prepared by the Existing Manager for the Hotel. Each of
such statements is, to Seller’s Knowledge, complete and accurate in all material
respects and, except in the case of budgets prepared in advance of the
applicable operating period to which such budgets relate, fairly presents the
results of operations of the Hotel for the respective periods represented
thereby. Seller has relied upon the Financial Statements in connection with its
ownership and operation of the Hotel, and there are no independent audits or
financial statements prepared by third parties relating to the operation of the
Hotel other than the Financial Statements prepared by or on behalf of the
Existing Manager, all of which have been provided to Buyer for the appropriate
time periods.

 

 

 

           (k) Employees. All employees employed at the Hotel are the employees
of the Existing Manager. There are, to Seller’s Knowledge, no (i) unions
organized at the Hotel, (ii) union organizing attempts, strikes, organized work
stoppages or slow downs, or any other labor disputes pending or threatened with
respect to any of the employees at the Hotel, or (iii) collective bargaining or
other labor agreements to which Seller or the Existing Manager or the Hotel is
bound with respect to any employees employed at the Hotel.

 

 

 

           (l) Operations. To Seller’s Knowledge, the Hotel has at all times
when owned by Seller been operated by Existing Manager in accordance with all
applicable laws, rules, regulations, ordinances and codes.

 

 

 

           (m) Existing Management and Franchise Agreements. Seller has
furnished to Buyer a true and complete copy of the Existing Franchise Agreement,
which constitutes the entire agreement of the parties with respect to the
subject matter thereof and which has not been amended or supplemented in any
respect. There are no other franchise agreements, license agreements or similar
agreements for the operation or management of the Hotel or relating to the
Brand, to which Seller is a party or which are binding upon the Property, except
for the Existing Management Agreement and the Existing Franchise Agreement. To
Seller’s Knowledge, the Improvements comply with, and the Hotel is being
operated in substantial accordance with, all requirements of such Existing
Management Agreement and the Existing Franchise Agreement and all other
requirements of the Existing Manager and the Franchisor, including all “brand
standard” requirements of the Existing Manager and the Franchisor. The Existing
Management Agreement and the Existing Franchise Agreement are in full force and
effect, and shall remain in full force and effect until the termination of the
Existing Management Agreement and the Existing Franchise Agreement at Closing,
as provided in Article V hereof. To Seller’s Knowledge: no default has occurred
and is continuing under the Existing Management Agreement or the Existing
Franchise Agreement, and no

16

--------------------------------------------------------------------------------




 

 

 

circumstances exist which, with the giving of notice, the lapse of time or both,
would constitute such a default.

 

 

 

          (n) Named Representative. The Named Representative is that individual
within Seller’s organization that has the most detailed knowledge of the
Property and the operation of the Hotel.

 

 

          7.2 Buyer’s Representations and Warranties. Buyer represents and
warrants to Seller as follows:

 

 

 

          (a) Authority. Buyer is a corporation duly formed, validly existing
and in good standing in the Commonwealth of Virginia. Buyer has received or will
have received by the applicable Closing Date all necessary authorization of the
Board of Directors of Buyer to complete the transactions contemplated by this
Contract. No other consent or approval of any person, entity or governmental
authority is required for the execution, delivery or performance by Buyer of
this Contract, and this Contract is hereby binding and enforceable against
Buyer.

 

 

 

          (b) Bankruptcy. Buyer is not insolvent nor the subject of any
bankruptcy proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

 

 

 

          (c) Buyer’s Conditions. Buyer shall use good faith efforts, or such
greater standard imposed elsewhere in this Contract, to satisfy the conditions
set forth in Section 9.1 hereof.

 

 

          7.3 Survival. All of the representations and warranties are true,
correct and complete in all material respects as of the date hereof and the
statements set forth therein (without qualification or limitation as to a
party’s knowledge thereof except as expressly provided for in this Article VII)
shall be true, correct and complete in all material respects as of the Closing
Date. All of the representations and warranties made herein shall survive
Closing for a period of two (2) years and shall not be deemed to merge into or
be waived by the Deed or any other closing documents.

 

 

          7.4 Changed Conditions. If after the Effective Date and on or prior to
Closing, Seller obtains Knowledge or receives actual notice of any fact or
circumstance which causes any of Seller’s representations and warranties made in
this Contract to be inaccurate or untrue in any material respect, Seller shall
promptly give written notice thereof to Buyer specifying in reasonable detail
the fact or circumstance in question and whether Seller elects to have a seven
(7) day period to cure such matter (with the Closing Date being extended, with
Buyer’s prior written consent, and as necessary so Seller will have a full seven
(7) days to cure). If Seller does not indicate in Seller’s notice that it has
elected to cure such matter of if Seller elects to but fails to cure such matter
within the seven (7) day period following receipt by Buyer of Seller’s initial
notice, then within ten (10) business days after either of such event, Buyer
shall either terminate this Contract and immediately receive the Earnest Money
Deposit or waive any objection to such matter and proceed to Closing without
adjustment in the Purchase Price. Buyer’s failure to give notice of its decision
shall be deemed its election to waive the objection (and the applicable

17

--------------------------------------------------------------------------------




 

 

representations and warranties shall be deemed performed to include exception
for the new information). Except for Seller’s failure to perform its obligations
in the first sentence of this grammatical paragraph, Buyer shall have no other
remedy if the representation and warranty was correct when initially given,
provided, that, in all events, Buyer shall have the right to terminate this
Contract upon discovery of such matter as provided in this Contract. If after
the Effective Date and on or prior to the Closing Date, Buyer obtains knowledge
of any fact or circumstance which causes any of Seller’s representations and
warranties made in this Contract to be inaccurate or untrue in any material
respect, Buyer shall give Seller notice thereof. Seller shall have a seven (7)
day period from the date of Buyer’s notice to cure such matter (with the Closing
Date being extended (with Buyer’s prior written consent) and as necessary so
Seller will have a full seven [7] days to cure). If Seller fails to cure such
matter and provide Buyer with notice thereof within the seven (7) day period
following Buyer’s initial notice, then within ten (10) days after the expiration
of Seller’s seven (7) day cure period, Buyer shall either terminate this
Contract and immediately receive the Earnest Money or waive any objection to
such matter and proceed to Closing without reduction of the Purchase Price (and
the applicable representation and warranty shall be deemed reformed to include
exception for the new information). Buyer’s failure to give notice within ten
(10) business days of its decision after Seller’s cure period shall be deemed
its election to waive the objection. Except for Seller’s failure to perform its
obligations in the first sentence of this grammatical paragraph, Buyer shall
have no other remedy if the representation and warranty was correct when
initially given, provided, that, in all events, Buyer shall have the right to
terminate this Contract upon discovery of such matter as provided in this
Contract.

 

 

          7.5 AS-IS. BUYER ACKNOWLEDGES THAT THE CONVEYANCE OF THE PROPERTY IS
MADE “AS-IS” AND “WHERE-IS,” WITHOUT ANY REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED (EXCEPT AS TO TITLE AS LIMITED BY SPECIAL WARRANTY OR ANY EXPRESS
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS CONTRACT), INCLUDING, WITHOUT
LIMITATION, IMPLIED WARRANTIES OF FITNESS FOR ANY PARTICULAR PURPOSE OR
MERCHANTABILITY OR ANY OTHER WARRANTIES CONTAINED IN OR CREATED BY THE UNIFORM
COMMERCIAL CODE OR OTHERWISE.

 

 

          BUYER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS
CONTRACT, NEITHER SELLER NOR ANY OF ITS AGENTS HAVE MADE ANY REPRESENTATIONS,
WARRANTIES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER,
WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, CONCERNING (i) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE PROPERTY, (ii) THE SUITABILITY OF THE PROPERTY FOR
ANY USES WHICH MAY BE CONDUCTED THEREON, (iii) THE COMPLIANCE OF THE PROPERTY
WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL
AUTHORITY, (iv) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY, OR (v) ANY OTHER MATTER
WITH RESPECT TO THE PROPERTY, AND THAT NEITHER SELLER NOR ANY OF ITS AGENTS HAVE
MADE (EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
CONTRACT), ANY REPRESENTATIONS OR WARRANTIES REGARDING COMPLIANCE OF THE
PROPERTY WITH ANY ENVIRONMENTAL REQUIREMENTS.

18

--------------------------------------------------------------------------------




 

 

BUYER SHALL RELY SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER OR ITS AGENTS, EXCEPT AS
EXPRESSLY SET FORTH IN THIS CONTRACT. EXCEPT AS EXPRESSLY SET FORTH IN THIS
CONTRACT, SELLER SHALL NOT BE LIABLE IN ANY MANNER BY ANY VERBAL OR WRITTEN
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR THE
OPERATION THEREOF, FURNISHED BY ANY PARTY PURPORTING TO ACT ON BEHALF OF SELLER.
The provisions of this Section 7.5 shall survive Closing or any termination of
this Contract.

 

 

ARTICLE VIII

ADDITIONAL COVENANTS

 

 

          8.1 Subsequent Developments. After the date of this Contract and until
the Closing Date, Seller shall use good faith efforts to keep Buyer fully
informed of all subsequent developments of which Seller has Knowledge
(“Subsequent Developments”) which would cause any of Seller’s representations or
warranties contained in this Contract to be no longer accurate in any material
respect.

 

 

          8.2 Operations. From and after the date hereof through the Closing on
the Property, Seller shall comply in all material respects with the Existing
Management Agreement and the Existing Franchise Agreement and keep the same in
full force and effect and shall perform and comply with all of the following
subject to and in accordance with the terms of such agreements:

 

 

 

          (a) Continue to maintain the Property generally in accordance with
past practices of Seller and pursuant to and in compliance in all material
respects with the Existing Management Agreement and the Existing Franchise
Agreement, including, without limitation, (i) using reasonable efforts to keep
available the services of all present employees at the Hotel and to preserve its
relations with guests, suppliers and other parties doing business with Seller
with respect to the Hotel, (ii) accepting booking contracts for the use of the
Hotel’s facilities retaining such bookings in accordance with the terms of the
Existing Management Agreement and the Existing Franchise Agreement, (iii)
maintaining the current level of advertising and other promotional activities
for the Hotel’s facilities, (iv) maintaining the present level of insurance with
respect to the Hotel in full force and effect until the Closing Date for the
Hotel, and (v) remaining in compliance in all material respects with all current
Licenses;

 

 

 

          (b) Keep, observe, and perform in all material respects all its
obligations under and pursuant to the Leases, the Service Contracts, the FF&E
Leases, the Existing Management Agreement, the Existing Franchise Agreement, the
Contracts, the Warranties and all other applicable contractual arrangements
relating to the Hotel;

 

 

 

          (c) Not cause or permit the removal of FF&E from the Hotel except for
the purpose of discarding worn and valueless items that have been replaced with
FF&E of equal or better quality; timely make all repairs, maintenance, and
replacements to keep all FF&E and all other Personal Property and all Real
Property in good operating condition; keep and maintain the Hotel in a good
state of repair and condition, reasonable and ordinary wear and tear excepted;
and not commit waste of any portion of the Hotel;

19

--------------------------------------------------------------------------------




 

 

 

          (d) Maintain the levels and quality of the Personal Property generally
at the levels and quality existing on the date hereof and keep merchandise,
supplies and inventory adequately stocked, consistent with good business
practice, as if the sale of the Hotel hereunder were not to occur, including,
without limitation, maintaining linens and bath towels at least at a 2-par level
for all suites or rooms of the Hotel;

 

 

 

          (e) Advise Buyer promptly after gaining Knowledge of any litigation,
arbitration, or administrative hearing before any court or governmental agency
concerning or affecting the Hotel which is instituted or threatened after the
date of this Contract or if any representation or warranty contained in this
Contract shall become false;

 

 

 

          (f) Not take, or purposefully omit to take, any action that would have
the effect of violating any of the representations, warranties, covenants or
agreements of Seller contained in this Contract;

 

 

 

          (g) Pay or cause to be paid all taxes, assessments and other
impositions levied or assessed on the Hotel or any part thereof prior to the
delinquency date, and comply with all federal, state, and municipal laws,
ordinances, regulations and orders relating to the Hotel;

 

 

 

          (h) Not sell or assign, or enter into any agreement to sell or assign,
or create or permit to exist any lien or encumbrance (other than a Permitted
Exception) on, the Property or any portion thereof, unless authorized by this
Contract or which will not be binding on Buyer or the Property following
Closing; and

 

 

 

          (i) Not allow any permit, receipt, license, franchise or right
currently in existence with respect to the operation, use, occupancy or
maintenance of the Hotel to expire, be canceled or otherwise terminated.

 

 

          Seller shall promptly furnish to Buyer copies of all new, amended or
extended FF&E Leases, Service Contracts, Leases and other contracts or
agreements (other than routine hotel room bookings entered into in the ordinary
course of business) relating to the Hotel and entered into by the Existing
Manager prior to Closing; provided, however, that in the case of any of the
foregoing entered into by the Existing Manager on its own behalf, only to the
extent Seller has Knowledge thereof or a copy of which is obtainable from the
Existing Manager. Buyer shall have the right to extend the Review Period for a
period of five (5) Business Days in order to review any of the foregoing that
are not received by Buyer at least five (5) Business Days prior to the
expiration of the Review Period. Seller shall not, without first obtaining the
written approval of Buyer, which approval shall not be unreasonably withheld,
enter into any new FF&E Leases, Service Contracts, Leases or other contracts or
agreements related to the Hotel, or extend any existing such agreements, unless
such agreements (x) can be terminated, without penalty, upon thirty (30) days’
prior notice or (y) will expire prior to the Closing Date, in either of which
events the Review Period shall not be extended as otherwise provided above.

 

 

          8.3 Third Party Consents. Prior to the Closing Date, unless otherwise
addressed in this Contract, Seller shall, at its expense, (i) obtain any and all
third party consents and approvals

20

--------------------------------------------------------------------------------




 

 

applicable to Seller (x) required in order to transfer the Hotel to Buyer, or
(y) which, if not obtained, would materially adversely affect the operation of
the Hotel, including, without limitation, all consents and approvals referred to
on Exhibit D and (ii) use best efforts to obtain all other third party consents
and approvals applicable to Seller (all of such consents and approvals in (i)
and (ii) above being referred to collectively as, the “Third Party Consents”).

 

 

          8.4 Employees. Upon reasonable prior notice to Seller by Buyer, Buyer
and its employees, representatives and agents shall have the right to
communicate with Seller’s staff, and, subject to the approval of the Existing
Manager, the Hotel staff and the Existing Manager’s staff, including without
limitation the general manager, the director of sales, the engineering staff and
other key management employees of the Hotel, at any time before Closing. Buyer
shall not interfere with the operations of the Hotel while engaging in such
communication in a manner that materially adversely affects the operation of any
Property or the Existing Management Agreements.

 

 

          8.5 Estoppel Certificates. Seller shall if requested in writing by
Buyer within ten (10) days after the Effective Date, use good faith efforts to
obtain from (i) each tenant under any Lease affecting the Hotel (but not from
current or prospective occupants of hotel rooms and suites within the Hotel) and
(ii) each lessor under any FF&E Lease for the Hotel identified by Buyer as a
material FF&E Lease, the estoppel certificates substantially in the forms
provided in good faith by Buyer to Seller, and, if so obtained, deliver to Buyer
not less than five (5) days before the Closing.

 

 

          8.6 Access to Financial Information. Buyer’s representatives shall
have access to, and Seller and its Affiliates shall cooperate with Buyer and
furnish upon request, all financial and other information relating to the
Hotel’s operations to the extent necessary to enable Buyer’s representatives to
prepare audited financial statements in conformity with Regulation S-X of the
Securities and Exchange Commission (the “SEC”) and other applicable rules and
regulations of the SEC and to enable them to prepare a registration statement,
report or disclosure statement for filing with the SEC on behalf of Buyer or its
Affiliates, whether before or after Closing and regardless of whether such
information is included in the Records to be transferred to Buyer hereunder.
Seller shall also provide to Buyer’s representative a signed representation
letter in form and substance reasonably acceptable to Seller sufficient to
enable an independent public accountant to render an opinion on the financial
statements related to each Hotel. Buyer will reimburse Seller for costs
reasonably incurred by Seller to comply with the requirements of the preceding
sentence to the extent that Seller is required to incur costs not in the
ordinary course of business for third parties to provide such representation
letters. Nothing in this Section 8.6 shall materially increase Seller’s or its
Affiliates’ liability under this Contract. The provisions of this Section shall
survive Closing for a period of one (1) year.

 

 

          8.7 Bulk Sales. At Seller’s risk and expense, Seller shall take all
steps necessary to comply with the requirements of a transferor under all bulk
transfer laws, if any, that are applicable to the transactions contemplated by
this Contract.

21

--------------------------------------------------------------------------------




 

 

          8.8 Indemnification. If the transactions contemplated by this Contract
are consummated as provided herein:

 

 

 

          (a) Indemnification of Buyer. Without in any way limiting or
diminishing the warranties, representations or agreements herein contained or
the rights or remedies available to Buyer for a breach hereof, Seller hereby
agrees to indemnify, defend and hold harmless Buyer and its respective
designees, successors and assigns from and against all losses, judgments,
liabilities, claims, damages or expenses (including reasonable attorneys’ fees)
of every kind, nature and description in existence before, on or after Closing,
whether known or unknown, absolute or continent, joint or several, arising out
of or relating to:


 

 

 

 

 

          (i) any claim made or asserted against Buyer or any of the Property by
a creditor of Seller, including any claims based on or alleging a violation of
any bulk sales act or other similar laws;

 

 

 

 

 

          (ii) the breach in any material respect of any representation,
warranty, covenant or agreement of Seller contained in this Contract;

 

 

 

 

 

          (iii) any liability or obligation of Seller not expressly assumed by
Buyer pursuant to this Contract;

 

 

 

 

 

          (iv) any claim made or asserted by an employee of Seller arising out
of Seller’s decision to sell the Property; and

 

 

 

 

 

          (v) the conduct and operation by or on behalf of Seller of its Hotel
or the ownership, use or operation of its Property prior to Closing.

 

 

 

 

          (b) Indemnification of Seller. Without in any way limiting or
diminishing the warranties, representations or agreements herein contained or
the rights or remedies available to Seller for a breach hereof, Buyer hereby
agrees, with respect to this Contract, to indemnify, defend and hold harmless
Seller from and against all losses, judgments, liabilities, claims, damages or
expenses (including reasonable attorneys’ fees) of every kind, nature and
description in existence before, on or after Closing, whether known or unknown,
absolute or contingent, joint or several, arising out of or relating to:

 

 

 

 

 

          (i) the breach in any material respect of any representation,
warranty, covenant or agreement of Buyer contained in this Contract;

 

 

 

 

 

          (ii) the conduct and operation by or on behalf of Buyer of Hotel or
the ownership, use or operation of its Property after Closing; and

 

 

 

 

 

          (iii) any liability or obligation of Buyer expressly assumed by Buyer
at Closing.

 

 

 

 

          (c) Indemnification Procedure for Claims of Third Parties.
Indemnification, with respect to claims resulting from the assertion of
liability by those not parties to this

22

--------------------------------------------------------------------------------




 

 

 

 

Contract (including governmental claims for penalties, fines and assessments),
shall be subject to the following terms and conditions:

 

 

 

 

 

          (i) The party seeking indemnification (the “Indemnified Party”) shall
give prompt written notice to the party or parties from which it is seeking
indemnification (the “Indemnifying Party”) of any assertion of liability by a
third party which might give rise to a claim for indemnification based on the
foregoing provisions of this Section 8.8, which notice shall state the nature
and basis of the assertion and the amount thereof, to the extent known;
provided, however, that no delay on the part of the Indemnified Party in giving
notice shall relieve the Indemnifying Party of any obligation to indemnify
unless (and then solely to the extent that) the Indemnifying Party is prejudiced
by such delay.

 

 

 

 

 

          (ii) If in any action, suit or proceeding (a “Legal Action”) the
relief sought is solely the payment of money damages, and if the Indemnifying
Party specifically agrees in writing to indemnify such Indemnified Party with
respect thereto and demonstrates to the reasonable satisfaction of such
Indemnified Party its financial ability to do so, the Indemnifying Party shall
have the right, commencing thirty (30) days after such notice, at its option, to
elect to settle, compromise or defend, pursuant to this paragraph, by its own
counsel and at its own expense, any such Legal Action involving such Indemnified
Party’s asserted liability. If the Indemnifying Party does not undertake to
settle, compromise or defend any such Legal Action, such settlement, compromise
or defense shall be conducted in the sole discretion of such Indemnified Party,
but such Indemnified Party shall provide the Indemnifying Party with such
information concerning such settlement, compromise or defense as the
Indemnifying Party may reasonably request from time to time. If the Indemnifying
Party undertakes to settle, compromise or defend any such asserted liability, it
shall notify such Indemnified Party in writing of its intention to do so within
thirty (30) days of notice from such Indemnified Party provided above.

 

 

 

 

 

          (iii) Notwithstanding the provisions of the previous subsection of
this Contract, until the Indemnifying Party shall have assumed the defense of
the Legal Action, the defense shall be handled by the Indemnified Party.
Furthermore, (x) if the Indemnified Party shall have reasonably concluded that
there are likely to be defenses available to it that are different from or in
addition to those available to the Indemnifying Party; (y) if the Legal Action
involves other than money damages and seeks injunctive or other equitable
relief; or (z) if a judgment against Buyer, as the Indemnified Party, in the
Legal Action will, in the good faith opinion of Buyer, establish a custom or
precedent which will be adverse to the best interest of the continuing business
of the Hotel, the Indemnifying Party, shall not be entitled to assume the
defense of the Legal Action and the defense shall be handled by the Indemnified
Party, provided that, in the case of clause (z), the Indemnifying Party shall
have the right to approve legal counsel selected by the Indemnified Party, such
approval not to be unreasonably withheld, delayed or conditioned. If the defense
of the Legal Action is handled by the Indemnified Party under the provisions of
this subsection, the

23

--------------------------------------------------------------------------------




 

 

 

 

 

Indemnifying Party shall pay all legal and other expenses reasonably incurred by
the Indemnified Party in conducting such defense.

 

 

 

 

 

          (iv) In any Legal Action initiated by a third party and defended by
the Indemnified Party (w) the Indemnified Party shall have the right to be
represented by advisory counsel and accountants, at its own expense, (x) the
Indemnifying Party shall keep the Indemnified Party fully informed as to the
status of such Legal Action at all stages thereof, whether or not the
Indemnified Party is represented by its own counsel, (y) the Indemnifying Party
shall make available to the Indemnified Party and its attorneys, accountants and
other representatives, all books and records of Seller relating to such Legal
Action and (z) the parties shall render to each other such assistance as may be
reasonably required in order to ensure the proper and adequate defense of such
Legal Action.

 

 

 

 

 

          (v) In any Legal Action initiated by a third party and defended by the
Indemnifying Party, the Indemnifying Party shall not make settlement of any
claim without the written consent of the Indemnified Party, which consent shall
not be unreasonably withheld. Without limiting the generality of the foregoing,
it shall not be deemed unreasonable to withhold consent to a settlement
involving injunctive or other equitable relief against Buyer or its respective
assets, employees, Affiliates or business, or relief which Buyer reasonably
believes could establish a custom or precedent which will be adverse to the best
interests of its continuing business.

 

 

 

          8.9 Escrow Funds. To provide for the timely payment of any
post-Closing claims by Buyer against Seller hereunder, at Closing, Seller shall
deposit an amount equal to Two Hundred Thousand and No/100 Dollars ($200,000.00)
(the “Escrow Funds”) which shall be withheld from the Purchase Price payable to
Seller and shall be deposited for a period of one (1) year in an escrow account
with the Title Company pursuant to an escrow agreement (the “Post-Closing
Agreement”) in the form attached hereto as Exhibit I, which escrow and
Post-Closing Agreement shall be established and entered into at Closing. If no
claims have been asserted by Buyer against Seller, or all such claims have been
satisfied, within such 1-year period, the Escrow Funds deposited by Seller shall
be released to Seller, except as provided in the Post-Closing Agreement.

 

 

 

          8.10 Liquor Licenses. To the extent that the Hotel currently sells
alcoholic beverages pursuant to a liquor license and/or alcoholic beverage
license (collectively, the “Liquor Licenses”), Seller shall cooperate (or cause
Manager to so cooperate), at no expense to Seller or Manager, in the processing
of any and all necessary forms, applications and other documents with the
appropriate liquor and alcoholic beverage authorities prior to Closing so that
new Liquor Licenses may be issued to Buyer either upon completion of Closing or
shortly thereafter. Issuance of a Liquor License to Buyer shall not be a
condition precedent to its obligation to close pursuant to this Contract. To the
extent not prohibited by applicable law, Seller and Buyer shall execute an
interim beverage agreement in a form reasonably acceptable to Seller and Buyer
whereby Buyer or Manager, as the case may be, shall be able to operate under the
Liquor Licenses after Closing if necessary or required in order to continue
uninterrupted alcohol sales from and after Closing. In such case, Buyer shall
defend, indemnify and hold Seller harmless

24

--------------------------------------------------------------------------------




 

 

 

from and against any and all claims, liabilities costs and expenses arising out
of post-Closing alcohol sales and service, and provide appropriate insurance.

 

 

 

ARTICLE IX

CONDITIONS FOR CLOSING

 

 

 

          9.1 Buyer’s Conditions for Closing. Unless otherwise waived in
writing, and without prejudice to Buyer’s right to cancel this Contract during
the Review Period, the duties and obligations of Buyer to proceed to Closing
under the terms and provisions of this Contract are and shall be expressly
subject to strict compliance with, and satisfaction or waiver of, each of the
conditions and contingencies set forth in this Section 9.1, each of which shall
be deemed material to this Contract. In the event of the failure of any of the
conditions set forth in this Section 9.1 or of any other condition to Buyer’s
obligations provided for in this Contract, which condition is not waived in
writing by Buyer, and provided that Buyer is not in default, Buyer shall have
the right at its option to declare this Contract terminated, in which case the
Earnest Money Deposit and any interest thereon shall be immediately returned to
Buyer (or paid to Seller if Buyer is in default under this Contract) and each of
the parties shall be relieved from further liability to the other with respect
to this Contract, except as otherwise expressly provided herein, if the failure
is attributable to a breach or default by Seller or a matter that survives
termination.

 

 

 

 

          (a) All of Seller’s representations and warranties contained in or
made pursuant to this Contract shall be true and correct in all material
respects as if made again on the Closing Date, subject to Section 7.4.

 

 

 

 

          (b) Buyer shall have received all of the instruments and conveyances
listed in Section 10.2.

 

 

 

 

          (c) Seller shall have performed, observed and complied in all material
respects with all of the covenants, agreements, closing requirements and
conditions required by this Contract to be performed, observed and complied with
by Seller, as and when required hereunder.

 

 

 

 

          (d) Third Party Consents in form and substance satisfactory to Buyer
shall have been obtained and furnished to Buyer.

 

 

 

 

          (e) The Escrow Funds shall have been deposited in the escrow account
pursuant to the Post-Closing Agreement and the parties thereto shall have
entered into the Post-Closing Agreement.

 

 

 

 

          (f) The Existing Management Agreement and the Existing Franchise
Agreement shall have been terminated.

 

 

 

 

          (g) Buyer and the Manager shall have executed and delivered the New
Management Agreement and Buyer and the Franchisor shall have executed and
delivered the New Franchise Agreement, in each case upon terms and conditions no
less adverse to Buyer than what was last offered to Buyer during the Review
Period.

25

--------------------------------------------------------------------------------




 

 

 

          9.2 Seller’s Conditions for Closing. Unless otherwise waived in
writing, and without prejudice to Seller’s right to cancel this Contract during
the Review Period, the duties and obligations of Seller to proceed to Closing
under the terms and provisions of this Contract are and shall be expressly
subject to strict compliance with, and satisfaction or waiver of, each of the
conditions and contingencies set forth in this Section 9.2, each of which shall
be deemed material to this Contract. In the event of the failure of any of the
conditions set forth in this Section 9.2, which condition is not waived in
writing by Seller, and provided that Seller is not in default, Seller shall have
the right at its option to declare this Contract terminated, in which case the
remaining Earnest Money Deposit and any interest thereon shall be immediately
returned to Buyer (or paid to Seller if Buyer is in default under this Contract)
and each of the parties shall be relieved from further liability to the other,
except as otherwise expressly provided herein.

 

 

 

 

          (a) All of Buyer’s representations and warranties contained in or made
pursuant to this Contract shall be true and correct in all material respects as
if made again on the Closing Date.

 

 

 

 

          (b) Seller shall have received all of the money, instruments and
conveyances listed in Section 10.3.

 

 

 

 

          (c) Buyer shall have performed, observed and complied in all material
respects with all of the covenants, agreements, closing requirements and
conditions required by this Contract to be performed, observed and complied with
by Buyer, as and when required hereunder.

 

 

 

 

          (d) The Existing Management Agreement and the Existing Franchise
Agreement shall have been terminated. In the case of the Existing Franchise
Agreement, both Seller and any of its principals who guaranteed the Existing
Franchise Agreement shall have been released of all unaccrued obligations
thereunder.

 

 

 

 

          (e) Buyer and the Manager shall have executed and delivered the New
Management Agreement and Buyer and the Franchisor shall have executed and
delivered the New Franchise Agreement.

 

 

 

ARTICLE X

CLOSING AND CONVEYANCE

 

 

 

          10.1 Closing. Unless otherwise agreed by Buyer and Seller, the Closing
on the Property shall occur on a date selected by Buyer that is not before
September 21, 2011 and not later than October 31, 2011, provided that all
conditions to Closing by Buyer and Seller hereunder have been satisfied or
waived. The date on which the Closing is to occur as provided in this Section
10.1, or such other date as may be agreed upon by Buyer and Seller, is referred
to in this Contract as the “Closing Date” for the Property. The Closing shall be
held at 10:00 a.m. at the offices of the Title Company, or as otherwise
determined by Buyer and Seller. Subject to the next sentence, if the Closing
Date has not occurred within forty-five (45) days after the expiration of the
Review Period because the conditions to Closing by Buyer or Seller have not been
satisfied, either Seller or Buyer may thereafter terminate this Contract upon
notice given to the other party, each party shall be released of any further
obligations under this Contract (except

26

--------------------------------------------------------------------------------




 

 

 

those that expressly survive a termination), unless a party is in default under
this Contract at the time, in which event the other party may exercise the
rights and remedies provided in Article XIV.

 

 

 

          10.2 Deliveries of Seller. At Closing, Seller shall deliver to Buyer
the following, and, as appropriate, all instruments shall be properly executed
and conveyance instruments to be acknowledged in recordable form (the terms,
provisions and conditions of all instruments not attached hereto as Exhibits
shall be mutually agreed upon by Buyer and Seller prior to Closing pursuant to
Section 16.7):

 

 

 

 

          (a) Deed. A Special Warranty Deed conveying to Buyer fee simple title
to the Real Property, subject only to the Permitted Exceptions (the “Deed”).

 

 

 

 

          (b) Bills of Sale. Bills of sale to Buyer and/or its designated
Lessee, conveying title to the tangible Personal Property (other than the
alcoholic beverage inventories, if any, which will be disposed of in accordance
with applicable law and not transferred to Buyer).

 

 

 

 

          (c) Existing Management and Franchise Agreements. The termination of
the Existing Management Agreement and the Existing Franchise Agreement.

 

 

 

 

          (d) General Assignments. To the extent assignable, assignments of all
of Seller’s right, title and interest in and to all FF&E Leases, Service
Contracts and Leases identified on Exhibit C hereto (the “Hotel Contracts”). The
assignment shall also be a general assignment and shall provide for the
assignment to the extent assignable, of all of Seller’s right, title and
interest in all Records, Warranties, Licenses, Tradenames, Contracts, Plans and
Specs and all other intangible Personal Property applicable to the Hotel. It
shall also provide for Seller’s indemnification of Buyer for pre-Closing
obligations under the Hotel Contracts and likewise, Buyer’s indemnification of
Seller for post-Closing obligations under the Hotel Contracts. The Liquor
Licenses and the Existing Franchise Agreement shall not be assigned.

 

 

 

 

          (e) FIRPTA; 1099. A FIRPTA Affidavit or Transferor’s Certificate of
Non-Foreign Status as required by Section 1445 of the Internal Revenue Code and
an IRS Form 1099.

 

 

 

 

          (f) Title Company Documents. All affidavits, gap indemnity agreements
and other documents reasonably required by the Title Company. At Buyer’s sole
expense, Buyer shall have obtained an irrevocable commitment directly from the
Title Company (or in the event the Title Company is not willing to issue said
irrevocable commitment, then from such other national title company as may be
selected by either Buyer or Seller) for issuance of an Owner’s Policy of Title
Insurance to Buyer insuring good and marketable fee simple absolute title (or
such other title as is available in the state where the Property is located) to
the Real Property constituting part of the Property, subject only to the
Permitted Exceptions in the amount of the Purchase Price.

 

 

 

 

          (g) Possession; Estoppel Certificates. Possession of the Property,
subject only to rights of guests in possession and tenants pursuant to written
leases included in the

27

--------------------------------------------------------------------------------




 

 

 

 

Leases, and, the estoppel certificates from tenants under the Leases and the
lessors under the FF&E Leases, to the extent obtained by Seller pursuant to
Section 8.5 and not previously delivered to Buyer.

 

 

 

 

          (h) Vehicle Titles. The necessary certificates of titles duly endorsed
for transfer together with any required affidavits and other documentation
necessary for the transfer of title or assignment of leases from Seller to Buyer
of any motor vehicles owned by Seller and regularly used in connection with the
Hotel’s operations.

 

 

 

 

          (i) Authority Documents. Certified copy of resolutions of Seller
authorizing the sale of the Property contemplated by this Contract, and/or other
evidence reasonably satisfactory to Buyer and the Title Company that the person
or persons executing the closing documents on behalf of Seller have full right,
power and authority to do so, along with a certificate of good standing of
Seller from the State in which the Property is located.

 

 

 

 

          (j) Miscellaneous. Such other instruments as are contemplated by this
Contract to be executed or delivered by Seller, reasonably required by Buyer or
the Title Company, or customarily executed in the jurisdiction in which the
Hotel is located, to effectuate the conveyance of property similar to the Hotel,
with the effect that, after the Closing, Buyer will have succeeded to all of the
rights, titles, and interests of Seller related to the Hotel, to the extent
herein provided, and Seller will no longer have any rights, titles, or interests
in and to the Hotel, to the extent herein provided.

 

 

 

 

          (k) Plans, Keys, Records, Etc. To the extent not previously delivered
to and in the possession of Buyer, all Contracts, Plans and Specs, all keys for
the Hotel (which keys shall be properly tagged for identification), all Records,
including, without limitation, all Warranties, Licenses, Leases, FF&E Leases and
Service Contracts for the Hotel.

 

 

 

 

          (l) Closing Statements. Seller’s Closing Statement, and a certificate
confirming the truth of Seller’s representations and warranties hereunder as of
the Closing Date, subject to Section

 

 

 

 

10.3 Buyer’s Deliveries. At Closing of the Hotel, Buyer shall deliver the
following:

 

 

 

 

          (a) Purchase Price. The balance of the Purchase Price, adjusted for
the adjustments provided for in Section 12.1, below, and less any sums to be
deducted therefrom as provided in Section 2.5.

 

 

 

 

          (b) New Management Agreement and New Franchise Agreement. The New
Management Agreement and the New Franchise Agreement and all documents required
in connection therewith.

 

 

 

 

          (c) General Assignments. An executed counterpart of the General
Assignment referred to in Section 10.2(d) above, whereby Buyer assumes all of
the obligations of Seller under the FF&E Leases, Service Contracts and Leases
arising on and after the Closing Date.

28

--------------------------------------------------------------------------------




 

 

 

 

          (d) Authority Documents. Certified copy of resolutions of the Board of
Directors of Buyer authorizing the purchase of the Hotel contemplated by this
Contract, and/or other evidence satisfactory to Seller and the Title Company
that the person or persons executing the closing documents on behalf of Buyer
have full right, power and authority to do so.

 

 

 

 

          (e) Miscellaneous. Such other instruments as are contemplated by this
Contract to be executed or delivered by Buyer, reasonably required by Seller or
the Title Company, or customarily executed in the jurisdiction in which the
Hotel is located, to effectuate the conveyance of property similar to the Hotel,
with the effect that, after the Closing, Buyer will have succeeded to all of the
rights, titles, and interests of Seller related to the Hotel, to the extent
provided herein, and Seller will no longer have any rights, titles, or interests
in and to the Hotel, to the extent provided herein.

 

 

 

 

          (f) Closing Statements. Buyer’s Closing Statement, and a certificate
confirming the truth of Buyer’s representations and warranties hereunder as of
the Closing Date.

 

 

 

ARTICLE XI

COSTS

 

 

 

 

All Closing costs shall be paid as set forth below:

 

 

 

          11.1 Seller’s Costs. In connection with the sale of the Property
contemplated under this Contract, Seller shall be responsible for all transfer
and recordation taxes, including, without limitation, all transfer, mansion,
sales, use or bulk transfer taxes or like taxes on or in connection with the
transfer of the Real Property (including the Deed), in each case except as
otherwise provided in Section 12, and all accrued taxes of Seller prior to
Closing and income, sales and use taxes and other such taxes of Seller
attributable to the sale of the Property to Buyer. Seller shall be responsible
for all costs related to the termination of the Existing Management Agreement as
provided in Article V as well as costs and expenses of its attorneys,
accountants, appraisers and other professionals, consultants and
representatives. Seller shall also be responsible for payment of all prepayment
penalties and other amounts payable in connection with the pay-off of any liens
and/or indebtedness encumbering the Property, including any FF&E or equipment
leases or other financing.

 

 

 

          11.2 Buyer’s Costs. In connection with the purchase of the Property
contemplated under this Contract, Buyer shall be responsible for the costs and
expenses of its attorneys, accountants and other professionals, consultants and
representatives. Buyer shall also be responsible for the costs and expenses in
connection with the preparation of any environmental report, any update to the
survey and the costs and expenses of preparation of the title insurance
commitment and the issuance of the title insurance policy contemplated by
Article IV and the per page recording charges and clerk’s fee for the Deed (if
applicable). Buyer shall also be responsible for the costs of applying for and
obtaining the New Franchise Agreement. Buyer shall further be responsible for
all costs associated with the financing of its purchase of the Property.

29

--------------------------------------------------------------------------------




 

 

 

ARTICLE XII

ADJUSTMENTS

 

 

 

          12.1 Adjustments. Unless otherwise provided herein, at Closing,
adjustments between the parties shall be made as of 12:01 a.m. on the Closing
Date (the “Cutoff Time”), with the income and expenses accrued prior to the
Closing Date being allocated to Seller and the income and expenses accruing on
and after the Closing Date being allocated to Buyer, all as set forth below. All
of such adjustments and allocations shall be made in cash at Closing and shall
be collected through and/or adjusted in accordance with the terms of the
Existing Management Agreement. Except as otherwise expressly provided herein,
all apportionments and adjustments shall be made on an accrual basis in
accordance with generally accepted accounting principles. Buyer and Seller shall
request that the Manager determine the apportionments, allocations, prorations
and adjustments as of the Cutoff Time.

 

 

 

 

          (a) Taxes. All real estate taxes, personal property taxes, or any
other taxes and special assessments (special or otherwise) of any nature upon
the Property levied, assessed or pending for the calendar year in which the
Closing occurs (including the period prior to Closing, regardless of when due
and payable) shall be prorated as of the Cutoff Time and, if no tax bills or
assessment statements for such calendar year are available, such amounts shall
be estimated on the basis of the best available information for such taxes and
assessments that will be due and payable on the Hotel for the calendar year in
which Closing occurs.

 

 

 

 

          (b) Utilities. All suppliers of utilities shall be instructed to read
meters or otherwise determine the charges owing as of the Closing Date for
services prior thereto, which charges shall be allocated to Seller. Charges
accruing after Closing shall be allocated to Buyer. If elected by Seller, Seller
shall be given credit, and Buyer shall be charged, for any utility deposits
transferred to and received by Buyer at Closing.

 

 

 

 

          (c) Income/Charges. All rents, income and charges receivable or
payable under any Leases and Hotel Contracts applicable to the Property, and any
deposits, prepayments and receipts thereunder, shall be prorated between Buyer
and Seller as of the Cutoff Time.

 

 

 

 

          (d) House Banks. All cash, checks and other funds including till money
and house banks held at the Hotel as of the Cutoff Time (collectively, the
“House Banks”) shall be turned over to Buyer and Seller shall receive a credit
at Closing in the amount of the cash, checks and other funds so delivered.

 

 

 

 

          (e) Guest Ledger. Subject to (f) below, all accounts receivable of
registered guests at the Hotel who have not checked out and were occupying rooms
as of the Cutoff Time, shall be prorated as provided herein.

 

 

 

 

          (f) Room Rentals. All receipts from guest room rentals and other suite
revenues for the night in which the Cutoff Time occurs shall belong to Seller,
but Seller shall provide Buyer credit at Closing equal to the reasonable
expenses to be incurred by Buyer to clean such guests’ rooms.

30

--------------------------------------------------------------------------------




 

 

 

 

          (g) Advance Deposits. All prepaid rentals, room rental deposits, and
all other deposits for advance registration, banquets or future services to be
provided on and after the Closing Date shall be credited to Buyer.

 

 

 

 

          (h) Accounts Receivable. To the extent not apportioned at Closing and
subject to (e) and (f) above, all accounts receivable and credit card claims as
of the Cutoff Time shall remain the property of Seller, and Seller and Buyer
agree that the monies received from debtors owing such accounts receivable
balances after Closing, shall be applied as expressly provided in such
remittance, or if not specified then to the Seller’s outstanding invoices to
such account debtors in chronological order beginning with the oldest invoices,
and thereafter, to Buyer’s account.

 

 

 

 

          (i) Accounts Payable. To the extent not apportioned at Closing, any
indebtedness, accounts payable, liabilities or obligations of any kind or nature
related to Seller or the Property for the periods prior to and including the
Closing Date shall be retained by Seller and promptly allocated to Seller and
evidence thereof shall be provided to Buyer, and Buyer shall not be or become
liable therefor, except as expressly assumed by Buyer pursuant to this Contract,
and invoices received in the ordinary course of business prior to Closing shall
be paid by Seller prior to delinquency in the ordinary course of business.

 

 

 

 

          (j) Restaurants, Bars, Machines, Other Income. All monies received in
connection with any bar, restaurant, banquet and similar and other services at
the Hotel (other than amounts due from any guest and included in room rentals)
prior to the close of business for each such operation for the night in which
the Cutoff Time occurs shall belong to Seller, and all other receipts and
revenues (not previously described in this Section 12.1) from the operation of
any department of the Hotel shall be prorated between Seller and Buyer at
Closing.

 

 

 

          12.2 Reconciliation and Final Payment. Seller and Buyer shall
reasonably cooperate after Closing to make a final determination of the
allocations and prorations required under this Contract within one hundred
eighty (180) days after the Closing Date. Upon the final reconciliation of the
allocations and prorations under this Section, the party which owes the other
party any sums hereunder shall pay such party such sums within ten (10) days
after the reconciliation of such sums. The obligations to calculate such
prorations, make such reconciliations and pay any such sums shall survive the
Closing.

 

 

 

          12.3 Employees. Unless Buyer or the Manager expressly agrees
otherwise, none of the employees of the Hotel shall become employees of Buyer,
as of the Closing Date; instead, such employees shall become employees of the
Manager. Seller shall not give notice under any applicable federal or state
plant closing or similar act, including, if applicable, the Worker Adjustment
and Retraining Notification Provisions of 29 U.S.C., Section 2102, the parties
having agreed that a mass layoff, as that term is defined in 29 U.S.C.,
2101(a)(3), will not have occurred. Any liability for payment of all wages,
salaries and benefits, including, without limitation, accrued vacation pay, sick
leave, bonuses, pension benefits, COBRA rights, and other benefits accrued or
earned by and due to employees at the Hotel through the Cutoff Time, together
with F.I.C.A., unemployment and other taxes and benefits due with respect to
such

31

--------------------------------------------------------------------------------




 

 

 

employees for such period, shall be charged to Seller, in accordance with the
Existing Management Agreement, for the purposes of the adjustments to be made as
of the Cutoff Time. All liability for wages, salaries and benefits of the
employees accruing in respect of and attributable to the period from and after
Closing shall be charged to Buyer, in accordance with the New Management
Agreement. To the extent applicable, all such allocations and charges shall be
adjusted in accordance with the provisions of the Existing Management Agreement.
Any accrued vacation credits for employees as of the Closing Date shall be
coordinated by Manager.

 

 

 

ARTICLE XIII

CASUALTY AND CONDEMNATION

 

 

 

          13.1 Risk of Loss; Notice. Prior to Closing and the delivery of
possession of the Property to Buyer in accordance with this Contract, all risk
of loss to the Property (whether by casualty, condemnation or otherwise) shall
be borne by Seller. In the event that (a) any loss or damage to the Hotel shall
occur prior to the Closing Date as a result of fire or other casualty, or (b)
Seller receives notice that a governmental authority has initiated or threatened
to initiate a condemnation proceeding affecting the Hotel, Seller shall give
Buyer immediate written notice of such loss, damage or condemnation proceeding
(which notice shall include a certification of (i) the amounts of insurance
coverages in effect with respect to the loss or damage and (ii) if known, the
amount of the award to be received in such condemnation).

 

 

 

          13.2 Buyer’s Termination Right. If, prior to Closing and the delivery
of possession of the Property to Buyer in accordance with this Contract, (a) any
condemnation proceeding shall be pending against a substantial portion of the
Hotel or (b) there is any substantial casualty loss or damage to the Hotel,
Buyer shall have the option to terminate this Contract, provided Buyer delivers
written notice to Seller of its election within twenty (20) days after the date
Seller has delivered Buyer written notice of any such loss, damage or
condemnation as provided above, and in such event, the Earnest Money Deposit,
and any interest thereon, shall be delivered to Buyer and thereafter, except as
expressly set forth herein, no party shall have any further obligation or
liability to the other under this Contract. In the context of condemnation,
“substantial” shall mean condemnation of such portion of a Hotel (or access
thereto) as could, in Buyer’s reasonable judgment, render use of the remainder
impractical or unfeasible for the uses herein contemplated, and, in the context
of casualty loss or damage, “substantial” shall mean a loss or damage in excess
of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) in value.

 

 

 

          13.3 Procedure for Closing. If Buyer shall not timely elect to
terminate this Contract under Section 13.2 above, or if the loss, damage or
condemnation is not substantial, Seller agrees to pay to Buyer at the Closing
all insurance proceeds or condemnation awards which Seller has received as a
result of the same, plus an amount equal to the insurance deductible, and assign
to Buyer all insurance proceeds and condemnation awards payable as a result of
the same, in which event the Closing shall occur without Seller replacing or
repairing such damage. In the case of damage or casualty, at Buyer’s election
and to the extent practical, Seller shall repair and restore the Property to its
condition immediately prior to such damage or casualty and shall assign to Buyer
all excess insurance proceeds. Seller shall have right to place any damaged
portion of the Improvements in a safe condition and receive a credit on the
deductible or insurance for the reasonable amounts so spent. In the event the
law of the state where the Hotel is located affords

32

--------------------------------------------------------------------------------




 

 

 

other rights and remedies for a casualty or condemnation beyond those expressly
set forth herein, Buyer expressly waives any such other rights and remedies.

 

 

 

ARTICLE XIV

DEFAULT REMEDIES

 

 

 

          14.1 Buyer Default. If Buyer defaults under this Contract after the
Review Period, and such default continues for five (5) days following written
notice from Seller (provided no notice shall extend the time for Closing), then
at Seller’s election by written notice to Buyer, this Contract shall be
terminated and of no effect, in which event the Earnest Money Deposit (including
the Additional Deposit that Buyer is obligated hereunder to pay, but has failed
to do so), including any interest thereon, shall be paid to and retained by the
Seller as Seller’s sole and exclusive remedy hereunder, and as liquidated
damages for Buyer’s default or failure to close, and both Buyer and Seller shall
thereupon be released from all obligations hereunder. Notwithstanding the
foregoing provision, (i) Buyer shall not be released from any obligation
relating to insurance or indemnities or which otherwise expressly survives a
termination of this Contract, (ii) no notice shall be required for Buyer’s
failure to timely make the Additional Deposit in accordance with the provisions
hereof, and (iii) no notice need be given for a default at Closing.

 

 

 

          14.2 Seller Default. If Seller defaults under this Contract, and such
default continues for ten (10) days following written notice from Buyer, Buyer
may elect, as Buyer’s sole and exclusive remedy, either (i) to terminate this
Contract by written notice to Seller delivered to that Seller at any time prior
to the completion of such cure, in which event the Earnest Money Deposit,
including any interest thereon, shall be returned to Buyer, Seller shall
reimburse Buyer for its actual out-of-pocket expenses incurred in connection
with this Contract not to exceed $100,000.00 (with Buyer providing Seller with
reasonable evidence documenting same), and thereafter both the Buyer and Seller
shall thereupon be released from all obligations with respect to this Contract,
except as otherwise expressly provided herein; or (ii) to treat this Contract as
being in full force and effect by written notice to Seller delivered to Seller
at any time prior to the completion of such cure, in which event the Buyer shall
have the right to an action against the defaulting Seller for specific
performance. Any action for specific performance must be filed by no later than
one hundred eighty (180) days after the Effective Date or such remedy shall no
longer be available. No notice shall be given for a default at Closing.

 

 

 

          14.3 Attorney’s Fees. Anything to the contrary herein notwithstanding,
if it shall be necessary for either the Buyer or Seller to file suit to enforce
its rights pursuant to this Contract because of the default of the other party,
then the prevailing party shall reimburse the non-prevailing party on demand for
the prevailing party’s reasonable attorneys’ fees, costs and expenses. This
Section 14.3 shall survive the Closing and any termination of this Contract, and
shall supersede any limitations on remedies in this Article XIV.

 

 

 

ARTICLE XV

NOTICES

 

 

 

          All notices required herein shall be deemed to have been validly
given, as applicable: (i) if given by telecopy, when the telecopy is transmitted
to the party’s telecopy number specified

33

--------------------------------------------------------------------------------




 

below and confirmation of complete receipt is received by the transmitting party
during normal business hours or on the next Business Day if not confirmed during
normal business hours, (ii) if hand delivered to a party against receipted copy,
when the copy of the notice is receipted or rejected, (iii) if given by
certified mail, return receipt requested, postage prepaid, two (2) Business Days
after it is posted with the U.S. Postal Service at the address of the party
specified below, or (iv) on the next delivery day after such notices are sent by
recognized and reputable commercial overnight delivery service marked for next
day delivery, return receipt requested or similarly acknowledged:


 

 

If to Buyer:

Apple Ten Hospitality Ownership, Inc.

 

814 E. Main Street

 

Richmond, Virginia 23219

 

Attention: Sam Reynolds

 

Fax No.: (804) 344-8129

 

 

with a copy to:

Apple Ten Hospitality Ownership, Inc.

 

814 E. Main Street

 

Richmond, Virginia 23219

 

Attention: Legal Dept.

 

Fax No.: (804) 344-8129

 

 

If to Seller:

c/o Vista Host, Inc.

 

10370 Richmond Avenue, Suite 150

 

Houston, Texas 77042

 

Attn: Michael Harrell/Kathie Long

 

Fax No.: (713) 267-5820

 

 

with a copy to:

Winstead PC

 

1100 JPMorgan Chase Tower

 

600 Travis Street

 

Houston, Texas 77002

 

Attn: Barry E. Putterman

 

Fax No.: (713) 650-2400

          Addresses may be changed by the parties hereto by written notice in
accordance with this Section.

ARTICLE XVI
MISCELLANEOUS

 

 

 

          16.1 Performance. Time is of the essence in the performance and
satisfaction of each and every obligation and condition of this Contract.

 

 

 

          16.2 Binding Effect; Assignment. This Contract shall be binding upon
and shall inure to the benefit of each of the parties hereto, their respective
successors and assigns. Except for a “Permitted Transfer” (defined below), Buyer
shall not have the right to assign its interest in this Contract without
obtaining the prior written consent of Seller. As used herein, “Permitted

34

--------------------------------------------------------------------------------




 

 

 

Transfer” shall refer to an assignment by Buyer of all of its rights under this
Contract (a) for which notice thereof (including a fully executed copy of the
assignment and assumption document) is contemporaneously given to Seller and at
least five (5) Business Days prior to Closing, (b) to an assignee which
expressly assumes in writing all obligations of Buyer hereunder (without
releasing the original named Buyer) and is an entity which itself or, if a
limited partnership, whose general partner, has a director, officer or manager
in common with Buyer, or if a company, has an officer or manager in common with
Buyer, or regardless of entity type, is a wholly-owned subsidiary of Apple REIT
Companies, and (c) under circumstances that do not prevent or frustrate any
conditions to Closing. Any assignment shall not affect the Earnest Money Deposit
provisions in this Contract, and Buyer shall indemnify Seller for any claims
made by any assignee which are related to the Earnest Money Deposit The
preceding sentence shall survive Closing. Following Closing pursuant to a
Permitted Transfer, the original named Buyer shall be released automatically of
any unaccrued obligations and liabilities under this Contract.

 

 

 

          16.3 Entire Agreement. This Contract and the Exhibits constitute the
sole and entire agreement between Buyer and Seller with respect to the subject
matter hereof. No modification of this Contract shall be binding unless signed
by both Buyer and Seller.

 

 

 

          16.4 Governing Law. The validity, construction, interpretation and
performance of this Contract shall in all ways be governed and determined in
accordance with the laws of the State of Texas (without regard to conflicts of
law principles).

 

 

 

          16.5 Captions. The captions used in this Contract have been inserted
only for purposes of convenience and the same shall not be construed or
interpreted so as to limit or define the intent or the scope of any part of this
Contract.

 

 

 

          16.6 Confidentiality. Except as either party may reasonably determine
is required by law (including without limitation laws and regulations applicable
to Buyer or its Affiliates who may be public companies): (i) prior to Closing,
Buyer and Seller shall not disclose the existence of this Contract or their
respective intentions to purchase and sell the Property or generate or
participate in any publicity or press release regarding this transaction, except
to Buyer’s and Seller’s legal counsel and lender, Buyer’s consultants and
agents, the Manager, the Existing Manager, the Franchisor and the Title Company
and except as necessitated by Buyer’s Due Diligence Examination or Seller’s
exercise of its rights and obligations under this Contract, unless both Buyer
and Seller agree in writing and as necessary to effectuate the transactions
contemplated hereby and (ii) following Closing, the parties shall coordinate any
public disclosure or release of information related to the transactions
contemplated by this Contract, and no such disclosure or release shall be made
without the prior written consent of Buyer, and no press release shall be made
without the prior written approval of Buyer and Seller. The provisions of this
Section 16.6 shall survive Closing or any termination of this Contract.

 

 

 

          16.7 Closing Documents. To the extent any Closing documents are not
attached hereto at the time of execution of this Contract, Buyer and Seller
shall negotiate in good faith with respect to the form and content of such
Closing documents prior to Closing.

35

--------------------------------------------------------------------------------




 

 

 

          16.8 Counterparts. This Contract may be executed in counterparts by
the parties hereto, and by facsimile signature, and each shall be considered an
original and all of which shall constitute one and the same agreement.

 

 

 

          16.9 Severability. If any provision of this Contract shall, for any
reason, be adjudged by any court of competent jurisdiction to be invalid or
unenforceable, such judgment shall not affect, impair or invalidate the
remainder of this Contract but shall be confined in its operation to the
provision or provisions hereof directly involved in the controversy in which
such judgment shall have been rendered, and this Contract shall be construed as
if such provision had never existed, unless such construction would operate as
an undue hardship on Seller or Buyer or would constitute a substantial deviation
from the general intent of the parties as reflected in this Contract.

 

 

 

          16.10 Interpretation. For purposes of construing the provisions of
this Contract, the singular shall be deemed to include the plural and vice versa
and the use of any gender shall include the use of any other gender, as the
context may require.

 

 

 

          16.11 Time. Where performance, the giving of notice, or other act is
required to occur within “X” days from and after or following a date certain,
and the “Xth” day occurs on a day other than a business day, then the date for
performance, notice or other act shall automatically be extended until the next
business day.

 

 

 

          16.12 Further Acts. In addition to the acts, deeds, instruments and
agreements recited herein and contemplated to be performed, executed and
delivered by Buyer and Seller, Buyer and Seller shall perform, execute and
deliver or cause to be performed, executed and delivered at the Closing or after
the Closing, any and all further acts, deeds, instruments and agreements and
provide such further assurances as the other party or the Title Company may
reasonably require to consummate the transaction contemplated hereunder.

 

 

 

          16.13 Joint and Several Obligations. If Seller consists of more than
one person or entity, each such person or entity shall be jointly and severally
liable with respect to the obligations of Seller under this Contract.

 

 

 

          16.14 Exchange. Seller (including its beneficial owners for purposes
of this Section) may consummate the sale of the Property as part of a like-kind
exchange (the “Exchange”) pursuant to Section 1031 of the Internal Revenue Code
of 1986, as amended, provided that (a) all costs, fees and expenses attendant to
the Exchange shall be the sole responsibility of Seller; (b) the Closing shall
not be delayed or adversely affected by reason of the Exchange nor shall the
consummation or accomplishment of the Exchange be a condition precedent or
condition subsequent to Seller’s obligations and conditions under this contact;
and (c) Buyer shall not be required to acquire or hold title to any land other
than the Property for purposes of consummating the Exchange. Seller agrees to
defend, indemnify and hold Buyer harmless from any liability, damage or cost,
including, without limitation, reasonable attorney’s fees, that may result from
Buyer’s acquiescence to the Exchange. Buyer shall not, by reason of the
Exchange, (i) have its rights under this Contract, including those which survive
Closing, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or be deemed to have warranted to Seller that the Exchange
in fact complies with Section 1031 of the Internal Revenue

36

--------------------------------------------------------------------------------




 

 

 

Code of 1986, as amended. Buyer consents to Seller assigning this Contract to
its Exchange facilitator, and waives all claims against such Exchange
facilitator arising out of its participation in the Exchange, provided that
Seller remains liable to Buyer to fulfill all obligations of Seller on this
Contract after such assignment.

 

 

 

          16.15 Effective Date. For purposes of calculation of all time periods
within which Seller or Buyer must act or respond as herein described, all
phrases such as the “Effective Date of this Contract” or the “date of execution
of this Contract” or any other like phrases referring to the date of this
Contract, shall mean and refer to the date when both Seller and Buyer have
executed this Contract and evidence thereof has been delivered to the first
party to sign this Contract. At such time, the Escrow Agent is authorized and
directed to complete the Effective Date in the first sentence of Page 1 hereof.

 

 

 

          16.16 No Third Party Rights; No Recording. Nothing in this Contract,
express or implied, is intended to confer upon any person, other than the
parties hereto and their respective successors and assigns, any rights or
remedies under or by reason of this Contract, with the exception of Manager.
Neither Seller nor Buyer shall record this Contract or a memorandum of this
Contract in the public records of the county in which the Real Property is
located, and any violation of this section shall be a default under this
Contract.

 

 

 

          16.17 Waiver of Trial by Jury. To the extent they may legally do so,
Seller and Buyer hereby expressly waive any right to trial by jury of any claim,
demand, action, or proceeding arising under or with respect to this Contract, or
in any way connected thereto, in each case whether now existing or hereafter
arising, and irrespective of whether sounding in contract, tort or otherwise.
Seller and Buyer further agree, to the extent they may legally do so, that any
such claim, demand, action or proceeding shall be decided by a court trial
without a jury and that either party hereto may file an original counterpart of
this Contract or a copy of this section with any court as written evidence to
the consent of the other party or parties hereto to waiver of its right to trial
by jury.

 

 

 

          16.18 Survival. Except as otherwise expressly provided in this
Contract, no representation, warranty, covenant, agreement or other obligation
in this Contract shall survive the Closing.

[Signatures Begin on Following Page]

37

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Contract has been executed, to be effective
as of the date first above written, by the Buyer and Seller.

 

 

 

 

 

 

SELLER:

 

 

 

 

VHRMR ROUND ROCK, LTD., a Texas limited partnership

 

 

 

 

By:

 

VHRR, Inc., a Texas corporation,
its general partner

 

 

 

 

 

 

 

 

By: 

/s/ Kathie Long

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Kathie Long

 

 

 

Title: Vice President


 

 

 

 

BUYER:

 

 

 

APPLE TEN HOSPITALITY OWNERSHIP, INC.,
a Virginia corporation

 

 

 

By:

/s/ David Buckley

 

 

--------------------------------------------------------------------------------

 

Name: David Buckley

 

Title: Vice President

38

--------------------------------------------------------------------------------



EXHIBIT “A”

LEGAL DESCRIPTION OF LAND

Lot 1, Block “B”, DAYSTAR SUBDIVISION, SECTION TWO FINAL PLAT, a subdivision in
Williamson County, Texas, according to the map or plat thereof, recorded in
Cabinet GG, Slide(s) 3-4 of the Plat Records of Williamson County, Texas.

Exhibit A – Page 1

--------------------------------------------------------------------------------



EXHIBIT B

LIST OF FF&E

[TO BE FURNISHED BY SELLER BY NO LATER THAN FIVE (5) DAYS PRIOR TO THE END OF
THE REVIEW PERIOD]

Exhibit B – Page 1

--------------------------------------------------------------------------------



EXHIBIT C

 

 

 

A Closer Look

 

Mystery Shop Service

AT&T WIFI Services/Hilton Stay Connected

 

HSIA WiFi Services

Automatic Data Processing

 

Payroll Processing Fees

Best Vendors Company

 

Vending Machine Commissions

Buy Efficient, LLC

 

Purchasing Service

Certegy

 

Check Approval Service

DMX Music

 

Lobby Music & Messaging

eMax

 

Website Monthly Fee

EscapeWire Solutions/Direct TV

 

Free to Guest Direct TV

Hilton High Speed Internet

 

OnQ Equipment Maintenance

Hilton Worldwide Inc

 

Scout Hotel Group Lead/Opportunity

Hilton High Speed Internet Circuit

 

Network Services for HSIC Program

Hilton Systems Solutions, LLC

 

Load Balancer Program

Hilton Total Solution Program

 

Hilton Network and Circuit Agmt

Hotel Systems Pro

 

Sales Automation Software

LET Group Inc.

 

Internet Advertising

Lincoln Waste

 

Waste Removal

LUSA Austin, LLC

 

Landscape Maintenance

R & L Electrical Contractors

 

Fire Alarm Monitoring

Resource Technology

 

Telecommunications

Steritech Group Inc.

 

Pest Control

Steritech Group Inc.

 

Bed Bug Control

Thomas & Thorngren

 

Unemployment Mgt. Service

Thomson Inc.

 

Pro:Idiom Licensee Transcoder Lic

Time Warner Cable

 

HSIA Service

TravelClick, Inc. (Split Austin/Round Rock)

 

Hotelligence

Unifocus

 

Software Support

Uniguest

 

Business Center Comp System

Exhibit C – Page 1

--------------------------------------------------------------------------------



EXHIBIT D

CONSENTS AND APPROVALS

          A. Consents Under Hotel Contracts

To be provided by Seller and approved by Buyer during the Review Period

          B. Consents Under Other Contracts

To be provided by Seller

          C. Governmental Approvals and Consents

To be provided by Seller

Exhibit D – Page 1

--------------------------------------------------------------------------------



EXHIBIT E

ENVIRONMENTAL REPORTS

Phase I Environmental Site Assessment Updated, dated September 16, 1999, Project
No. 2075-01, prepared by Rosengarten, Smith & Associates, Inc.

Exhibit E – Page 1

--------------------------------------------------------------------------------



EXHIBIT F

CLAIMS OR LITIGATION PENDING

NONE

Exhibit F – Page 1

--------------------------------------------------------------------------------



EXHIBIT G

ESCROW AGREEMENT

          THIS ESCROW AGREEMENT (this “Agreement”) made the ___ day of _______,
2008 by and among _________________________, a _______________ _________________
(“Seller”), APPLE TEN HOSPITALITY OWNERSHIP, INC. a Virginia corporation, or its
assigns (“Buyer”), and CHICAGO TITLE COMPANY (“Escrow Agent”).

R E C I T A L S

          WHEREAS, pursuant to the provisions of Section 2.6 of that certain
Purchase Contract dated _______ ___, 2008 (the “Contract”) between Seller and
Buyer (the “Parties”), the Parties have requested Escrow Agent to hold in escrow
in accordance with the provisions, upon the terms, and subject to the
conditions, of this Agreement, the Earnest Money Deposit as defined in the
Contract (the “Deposit”); and

          WHEREAS, the Deposit shall be delivered to Escrow Agent in accordance
with the terms of the Contract and this Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the Parties hereto agree as follows:

          1. Seller and Buyer hereby appoint Escrow Agent to serve as escrow
agent hereunder, and the Escrow Agent agrees to act as escrow agent hereunder in
accordance with the provisions, upon the terms and subject to the conditions of
this Agreement. The Escrow Agent hereby acknowledges receipt of the Deposit.
Escrow Agent shall invest the Deposit in accounts insured by the Federal Deposit
Insurance Corporation in a manner that will assure that in the aggregate all of
the Deposit is covered by such insurance.

          2. Subject to the rights and obligations to transfer, deliver or
otherwise dispose of the Deposit, Escrow Agent shall keep the Deposit in Escrow
Agent’s possession pursuant to this Agreement.

 

 

 

3. A. Buyer shall be entitled to an immediate return of the Deposit at any time
prior to the expiration of the Review Period (as defined in Section 3.1 of the
Contract) by providing written notice to Escrow Agent stating that Buyer has
elected to terminate the Contract pursuant to Section 3.1.

 

 

 

          B. If at any time after the expiration of the Review Period, Buyer
claims entitlement to all or any portion of the Deposit, Buyer shall give
written notice to Escrow Agent stating that Seller has defaulted in the
performance of its obligations under the Contract beyond the applicable grace
period, if any, or that Buyer is otherwise entitled to the return of the Deposit
or applicable portion thereof and shall direct Escrow Agent to return the
Deposit or applicable portion thereof to Buyer (the “Buyer’s Notice”). Escrow
Agent shall promptly deliver a copy of Buyer’s Notice to Seller. Seller shall
have three (3) business days after receipt of the copy of Buyer’s Notice to
deliver written notice to Escrow Agent and Buyer objecting to the release of the
Deposit or applicable portion

Exhibit G – Page 1

--------------------------------------------------------------------------------




 

 

 

thereof to Buyer (“Seller’s Objection Notice”). If Escrow Agent does not receive
a timely Seller’s Objection Notice, Escrow Agent shall release the Deposit or
applicable portion thereof to Buyer. If Escrow Agent does receive a timely
Seller’s Objection Notice, Escrow Agent shall release the Deposit or applicable
portion thereof only upon receipt of, and in accordance with, written
instructions signed by Seller and Buyer, or the final order of a court of
competent jurisdiction.

 

 

 

          C. If, at any time after the expiration of the Review Period, Seller
claims entitlement to the Deposit or applicable portion thereof, Seller shall
give written notice to Escrow Agent stating that Buyer has defaulted in the
performance of its obligations under the Contract, and shall direct Escrow Agent
to release the Deposit or applicable portion thereof to Seller (the “Seller’s
Notice”). Escrow Agent shall promptly deliver a copy of Seller’s Notice to
Buyer. Buyer shall have three (3) business days after receipt of the copy of
Seller’s Notice to deliver written notice to Escrow Agent and Seller objecting
to the release of the Deposit or applicable portion thereof to Seller (“Buyer’s
Objection Notice”). If Escrow Agent does not receive a timely Buyer’s Objection
Notice, Escrow Agent shall release the Deposit or applicable portion thereof to
Seller. If Escrow Agent does receive a timely Seller’s Objection Notice, Escrow
Agent shall release the Deposit or applicable portion thereof only upon receipt
of, and in accordance with, written instructions signed by Buyer and Seller, or
the final order of a court of competent jurisdiction.

          4. In the performance of its duties hereunder, Escrow Agent shall be
entitled to rely upon any document, instrument or signature purporting to be
genuine and purporting to be signed by and of the Parties or their successors
unless Escrow Agent has actual knowledge to the contrary. Escrow Agent may
assume that any person purporting to give any notice or instructions in
accordance with the provisions hereof has been duly authorized to do so.

 

 

 

5. A. Escrow Agent shall not be liable for any error of judgment, or any action
taken or omitted to be taken hereunder, except in the case of Escrow Agent’s
willful, bad faith misconduct or negligence, nor shall Escrow Agent be liable
for the conduct or misconduct of any employee, agent or attorney thereof. Escrow
Agent shall be entitled to consult with counsel of its choosing and shall not be
liable for any action suffered or omitted in accordance with the advice of such
counsel.

 

 

 

          B. In addition to the indemnities provided below, Escrow Agent shall
not be liable for, and each of the Parties jointly and severally hereby
indemnify and agree to save harmless and reimburse Escrow Agent from and against
all loss, cost, liability, damage and expense, including outside counsel fees in
connection with its acceptance of, or the performance of its duties and
obligations under, this Agreement, including the costs and expenses of defending
against any claim arising hereunder unless the same are caused by the willful,
bad faith misconduct or negligence of Escrow Agent.

 

 

 

          C. Escrow Agent shall not be bound or in any way affected by any
notice of any modification or cancellation of this Agreement, or of any fact or
circumstance affecting or alleged to affect rights or liabilities hereunder
other than as is herein set forth, or affecting or alleged to affect the rights
and liabilities of any other person, unless notice

Exhibit G – Page 2

--------------------------------------------------------------------------------




 

 

 

of the same is delivered to Escrow Agent in writing, signed by the proper
parties to Escrow Agent’s satisfaction and, in the case of modification, unless
such modification shall be approved by Escrow Agent in writing.

 

 

 

6. A. Escrow Agent and any successor escrow agent, as the case may be, may
resign his or its duties and be discharged from all obligations hereunder at any
time upon giving five (5) days’ prior written notice to each of the Parties
hereto. The Parties hereto will thereupon jointly designate a successor escrow
agent hereunder within said five (5) day period to whom the Deposit shall be
delivered. In default of such a joint designation of a successor escrow agent,
Escrow Agent shall retain the Deposit as custodian thereof until otherwise
directed by the Parties hereto, jointly, or until the Deposit is released in
accordance with clause (B) below, in each case, without liability or
responsibility.

 

 

 

          B. Anything in this Agreement to the contrary notwithstanding,
(i) Escrow Agent, on notice to the Parties hereto, may take such other steps as
the Escrow Agent may elect in order to terminate its duties as Escrow Agent
hereunder, including, but not limited to, the deposit of the Deposit with a
court of competent jurisdiction in the state where the Property covered by the
Contract is located and the commencement of an action of interpleaders, and
(ii) in the event of litigation between any of the Parties with respect to the
Deposit, Escrow Agent may deposit the Deposit with the court in which said
litigation is pending and, in any such event, Escrow Agent shall be relieved and
discharged from any liability or responsibility to the Parties hereto. Escrow
Agent shall not be under any obligation to take any legal action in connection
with this Agreement or its enforcement or to appear in, prosecute or defend any
action or legal proceeding which, in the opinion of Escrow Agent, would or might
involve Escrow Agent in any cost, expense, loss, damage or liability, unless and
as often as requested, Escrow Agent shall be furnished with security and
indemnity satisfactory to Escrow Agent against all such costs, expenses
(including attorney’s fees), losses, damages and liabilities.

          7. All notices required herein shall be deemed to have been validly
given, as applicable: (i) if given by telecopy, when the telecopy is transmitted
to the party’s telecopy number specified below and confirmation of complete
receipt is received by the transmitting party during normal business hours or on
the next business day if not confirmed during normal business hours, (ii) if
hand delivered to a party against receipted copy, when the copy of the notice is
receipted or rejected, (iii) if given by certified mail, return receipt
requested, postage prepaid, two (2) business days after it is posted with the
U.S. Postal Service at the address of the party specified below or (iv) on the
next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged:

 

 

(i)

If addressed to Seller, to:

 

_________________________

 

_________________________

 

_________________________

 

Attention:

 

Fax No.: (___) ___-____

Exhibit G – Page 3

--------------------------------------------------------------------------------




 

 

(ii)

If addressed to Buyer, to:

 

Apple Ten Hospitality Ownership, Inc.

 

814 E. Main Street

 

Richmond, Virginia 23219

 

Attn: Sam Reynolds

 

Fax No.: (804) 344-8129

 

 

 

with a copy to:

 

 

 

Apple Ten Hospitality Ownership, Inc.

 

814 E. Main Street

 

Richmond, Virginia 23219

 

Attn: Legal Dept.

 

Fax No.: (804) 727-6349


 

 

 

If addressed to Escrow Agent, to:

 

 

Chicago Title Company

 

5501 LBJ Freeway, Suite 200

 

Dallas, Texas 75240

 

Attn: Debby Moore

 

Fax No.: (214) 987-6780

or such other address or addresses as may be expressly designated by any party
by notice given in accordance with the foregoing provisions and actually
received by the party to whom addressed.

          8. This Agreement may be executed in any number of counterparts each
of which shall be deemed an original and all of which, together, shall
constitute one and the same Agreement.

          9. The covenants, conditions and agreements contained in this
Agreement shall bind and inure to the benefit of each of the Parties hereto and
their respective successors and assigns.

Exhibit G – Page 4

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF the Parties have executed this Agreement as of the
day and year first above written.

 

 

 

 

 

 

SELLER:

 

 

 

--------------------------------------------------------------------------------

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

 

 

BUYER:

 

 

 

APPLE TEN HOSPITALITY OWNERSHIP, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

ESCROW AGENT:

 

 

 

CHICAGO TITLE COMPANY

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

Exhibit G – Page 5

--------------------------------------------------------------------------------



EXHIBIT I

POST-CLOSING AGREEMENT

          THIS POST-CLOSING AGREEMENT (this “Agreement”) is executed effective
as of ________________________ (the “Effective Date”), by and among
_______________________________ (“Seller”),
_____________________________________ (“Buyer”), and CHICAGO TITLE COMPANY
(“Escrow Agent”).

R E C I T A L S

          WHEREAS, pursuant to the provisions of Section 8.9 of that certain
Purchase Contract dated as of _____________________ between Seller and Buyer (as
amended, the “Contract”), as assigned to Buyer pursuant to that certain
Assignment of Contract dated of even date herewith, Buyer and Seller have
requested that Escrow Agent hold in escrow the Escrow Funds (as defined in the
Contract) in the amount of $200,000 in accordance with the provisions, upon the
terms and subject to the conditions of this Agreement; and

          WHEREAS, the Escrow Funds are being delivered to Escrow Agent in
accordance with the terms of the Contract and this Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

          1. Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Contract.

          2. Appointment of Escrow Agent. Seller and Buyer hereby appoint Escrow
Agent to serve as escrow agent hereunder, and Escrow Agent agrees to act as
escrow agent hereunder in accordance with the provisions, upon the terms and
subject to the conditions of this Agreement. The Escrow Agent hereby
acknowledges receipt of the Escrow Funds. Escrow Agent shall invest the Escrow
Funds as directed by Seller, provided such investments are reasonably acceptable
to Buyer, and interest earned thereon shall constitute part of the Escrow Funds.
If the Escrow Funds are invested in a bank or savings association, Escrow Agent
shall take appropriate precautions to assure that they are entitled to the
maximum insurance provided by the Federal Deposit Insurance Corporation.

          3. Escrow Funds. Subject to the rights and obligations to transfer,
deliver or otherwise dispose of the Escrow Funds, Escrow Agent shall keep the
Escrow Funds in Escrow Agent’s possession pursuant to this Agreement for a
period of one (1) year from and after the Closing Date (the “Escrow Term”) to
provide for timely payment of claims made after Closing by Buyer for
indemnification, reimbursement, damages or other amounts payable by Seller or
for the performance of any of Seller’s obligations (each, a “Claim”) pursuant to
the terms of the Contract or this Agreement, including without limitation all
indemnification obligations of Seller to Buyer pursuant to Section 8.8 of the
Contract and all other post-closing obligations of Seller under the Contract,
all of which obligations shall survive Closing under the Contract and delivery
of the Deed.

Exhibit I – Page 1

--------------------------------------------------------------------------------



          4. Claims. Upon the determination by Buyer of the amount for which a
Claim will be made, Buyer shall send notice of such Claim (stating the amount
claimed) to the Escrow Agent and Seller. If Seller does not give written notice
to the Escrow Agent and Buyer of its intent to dispute the Claim or the amount
claimed within seven (7) Business Days of the date Seller receives, pursuant to
Section 8 below, Buyer’s notice of Claim, Escrow Agent shall immediately pay to
Buyer from the Escrow Funds the amount specified in Buyer’s notice. If Seller
disputes the Claim within the seven (7) Business Day period and Buyer and Seller
are unable to settle the dispute, Buyer and Seller shall petition a court of
competent jurisdiction for a resolution of the dispute. Seller and Buyer shall
each pay their respective costs incurred in any such court proceedings and shall
bear equally the reasonable expenses of the Escrow Agent in connection
therewith. If Buyer and Seller fail to bring such petition within thirty (30)
days after the notice of dispute of claim is received, Escrow Agent may, but is
not required, to bring such a petition. In any such action, all parties hereto
agree to waive any right to a trial by jury. After settlement or final
determination of any dispute relating to a Claim, the Escrow Agent shall
immediately pay to Buyer from the Escrow Funds the amount, if any, determined to
be payable to Buyer. Payment of any Escrow Funds to Buyer shall not discharge
Seller’s obligations under the Contract unless and until all of Buyer’s Claims
are paid, discharged and satisfied in full. Seller shall be and remain liable to
Buyer for, and shall pay to Buyer the full amount of, all such Claims
notwithstanding that the Escrow Funds may be insufficient to pay the same in
full, and Seller shall immediately pay to Buyer the amount of any deficiency to
satisfy in full the amount of each Claim. Unless otherwise provided herein, if
(i) Buyer has not sent any notice of a Claim during the Escrow Term or (ii) (x)
all Claims of Buyer have been fully paid, discharged and satisfied to Buyer’s
satisfaction during the Escrow Term and (y) a court of competent jurisdiction
has resolved any disputes brought before it by Buyer and Seller (or Escrow Agent
on its own) and all orders of such court have been complied with, the amount of
Escrow Funds remaining with Escrow Agent at the expiration of the Escrow Term,
together with any interest accrued thereon, shall (subject to the terms of this
Agreement) be promptly returned to Seller by Escrow Agent; provided, however,
the return of any Escrow Funds not shall terminate nor relieve Seller of its
unsatisfied post-Closing obligations, if any, to Buyer under the Contract.

          5. Reliance by Escrow Agent. In the performance of its duties
hereunder, Escrow Agent shall be entitled to rely upon any document, instrument
or signature purporting to be genuine and purporting to be signed by and of the
parties hereto or their successors unless Escrow Agent has actual knowledge to
the contrary. Escrow Agent may assume that any person purporting to give any
notice or instructions in accordance with the provisions hereof has been duly
authorized to do so.

          6. Liabilities of Escrow Agent.

 

 

 

          A. Escrow Agent shall not be liable for any error of judgment, or any
action taken or omitted to be taken hereunder, except in the case of Escrow
Agent’s willful, bad faith misconduct or negligence. Escrow Agent shall be
entitled to consult with counsel of its choosing and shall not be liable for any
action suffered or omitted in accordance with the advice of such counsel.

 

 

 

          B. In addition to the indemnities provided below, Escrow Agent shall
not be liable for, and each of the parties hereto jointly and severally hereby
indemnify and agree

Exhibit I – Page 2

--------------------------------------------------------------------------------




 

 

 

to save harmless and reimburse Escrow Agent from and against all loss, cost,
liability, damage and expense, including outside counsel fees in connection with
its acceptance of, or the performance of its duties and obligations under, this
Agreement, including the costs and expenses of defending against any claim
arising hereunder unless the same are caused by the willful, bad faith
misconduct or negligence of Escrow Agent.

 

 

 

          C. Escrow Agent shall not be bound or in any way affected by any
notice of any modification or cancellation of this Agreement, or of any fact or
circumstance affecting or alleged to affect rights or liabilities hereunder
other than as is herein set forth, or affecting or alleged to affect the rights
and liabilities of any other person, unless notice of the same is delivered to
Escrow Agent in writing, signed by the proper parties to Escrow Agent’s
satisfaction and, in the case of modification, unless such modification shall be
approved by Escrow Agent in writing.

 

 

 

7. Resignation or Termination of Escrow Agent.


 

 

 

          A. Escrow Agent and any successor escrow agent, as the case may be,
may resign his or its duties and be discharged from all obligations hereunder at
any time upon giving five (5) Business Days’ prior written notice to each of the
parties hereto. The parties hereto will thereupon jointly designate a successor
escrow agent hereunder within said five (5) Business Day period to whom the
Escrow Funds shall be delivered. In default of such a joint designation of a
successor escrow agent, Escrow Agent shall retain the Escrow Funds as custodian
thereof until otherwise directed by the parties hereto, jointly, or until the
Escrow Funds is released in accordance with clause 7(B) below, in each case,
without liability or responsibility.

 

 

 

          B. Anything in this Agreement to the contrary notwithstanding, (i)
Escrow Agent, on notice to the parties hereto, may take such other steps as the
Escrow Agent may elect in order to terminate its duties as Escrow Agent
hereunder, including, but not limited to, the deposit of the Escrow Funds with a
court of competent jurisdiction in the State of Texas and the commencement of an
action of interpleaders, and (ii) in the event of litigation between any of the
parties with respect to the Escrow Funds, Escrow Agent may deposit the Escrow
Funds with the court in which said litigation is pending and, in any such event,
Escrow Agent shall be relieved and discharged from any further liability or
responsibility to the parties hereto. Escrow Agent shall not be under any
obligation to take any legal action in connection with this Agreement or its
enforcement or to appear in, prosecute or defend any action or legal proceeding
which, in the opinion of Escrow Agent, would or might involve Escrow Agent in
any cost, expense, loss, damage or liability, unless and as often as requested,
Escrow Agent shall be furnished with security and indemnity satisfactory to
Escrow Agent against all such costs, expenses (including attorney’s fees),
losses, damages and liabilities.

          8. Notices. All notices required herein shall be deemed to have been
validly given, as applicable: (i) if given by telecopy, when the telecopy is
transmitted to the party’s telecopy number specified below and confirmation of
complete receipt is received by the transmitting party during normal business
hours or on the next business day if not confirmed during normal business hours,
(ii) if hand delivered to a party against receipted copy, when the copy of the

Exhibit I – Page 3

--------------------------------------------------------------------------------



notice is receipted or rejected, (iii) if given by certified mail, return
receipt requested, postage prepaid, two (2) Business Days after it is posted
with the U.S. Postal Service at the address of the party specified below or (iv)
on the next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged:

 

 

 

 

 

If addressed to Seller, to:

 

Vista Host, Inc.

 

 

 

10370 Richmond Avenue, Suite 150

 

 

 

Houston, Texas 77042

 

 

 

Attn: Michael Harrell/Kathie Long

 

 

 

Fax No.: (713) 267-5820

 

 

 

 

 

 

 

With copies to:

 

 

 

 

 

 

 

Winstead PC

 

 

 

1100 JPMorgan Chase Tower

 

 

 

600 Travis Street

 

 

 

Houston, Texas 77002

 

 

 

Attn: Barry E. Putterman

 

 

 

Fax No.: (713) 650-2400

 

 

 

 

 

If addressed to Buyer, to:

 

Apple Ten Hospitality Ownership, Inc.

 

 

 

814 East Main Street

 

 

 

Richmond, Virginia 23219

 

 

 

Attn: Justin Knight

 

 

 

Fax No.: (804) 344-8129

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Apple Ten Hospitality Ownership, Inc.

 

 

 

814 East Main Street

 

 

 

Richmond, Virginia 23219

 

 

 

Attn: Legal Dept.

 

 

 

Fax No.: (804) 727-6349

 

 

If addressed to Escrow Agent, to:

 

 

 

 

 

Chicago Title Company

 

 

 

5501 LBJ Freeway, Suite 200

 

 

 

Dallas, Texas 75240

 

 

 

Attn: Debby Moore

 

 

 

Fax No.: (214) 987-6780

or such other address or addresses as may be expressly designated by any party
by notice given in accordance with the foregoing provisions and actually
received by the party to whom addressed.

Exhibit I – Page 4

--------------------------------------------------------------------------------



          9. Counterparts. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original and all of which,
together, shall constitute one and the same Agreement.

          10. Governing Law, Venue and Jurisdiction. This Agreement shall be
governed by the same law as governed the Contract and venue for any action and
jurisdiction shall be the same as provided in the Contract.

          11. Binding Effect; Assignment; Amendments; Survival. The covenants,
conditions and agreements contained in this Agreement shall bind and inure to
the benefit of each of the parties hereto and their respective successors and
assigns. Seller shall not assign, pledge or otherwise encumber its rights or
obligations hereunder in whole or in part without the prior written consent of
Buyer, except to an entity controlled by or under common control with Seller or
its general partner. This Agreement may only be amended by a written
modification executed by Buyer and Seller. This Agreement shall survive Closing
of the sale of the Property and delivery of the Deed and shall be in addition
to, and not in limitation or in lieu of, all other rights and remedies available
to Buyer at law, in equity or by contract, including the Contract, which rights
and remedies Buyer shall be entitled to exercise concurrently or in such order
as Buyer may elect, in its sole discretion. Seller acknowledges and agrees that
Seller’s liability for Claims shall survive Closing for the periods provided
therein, that such liability and Claims and Buyer’s rights and remedies with
respect thereto are not necessarily limited to the Escrow Term, the amount of
the Escrow Funds or any other provision of this Agreement and that Buyer’s
rights hereunder shall not be limited or otherwise affected by Buyer’s exercise
of any of Buyer’s other rights and remedies, including without limitation any of
those available to Buyer under the Contract.

[Signatures on Next Page]

Exhibit I – Page 5

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF the parties have executed this Agreement as of the
day and year first above written.

 

 

 

 

 

 

SELLER:

 

 

 

BUYER:

 

 

 

APPLE TEN HOSPITALITY OWNERSHIP, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

ESCROW AGENT:

 

 

 

CHICAGO TITLE COMPANY

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

Exhibit I – Page 6

--------------------------------------------------------------------------------